Case 1:18-cv-02558-RBJ Document 1 Filed 10/05/18 USDC Colorado Page 1 of 66




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO


Civil Action No. ________________

ERIC THEISE, Derivatively on Behalf of Nominal Defendant,
AMPIO PHARMACEUTICALS, INC.,


        Plaintiff,

v.

RICHARD B. GILES,
PHILIP H. COELHO,
DAVID R. STEVENS,
MICHAEL MACALUSO, and
DAVID BAR-OR,

        Defendants,

-and-

AMPIO PHARMACEUTICALS, INC., a Delaware Corporation,

        Nominal Defendant.

______________________________________________________________________________

             VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
______________________________________________________________________________
Case 1:18-cv-02558-RBJ Document 1 Filed 10/05/18 USDC Colorado Page 2 of 66




       Plaintiff Eric Theise (“Plaintiff”), by and through his undersigned counsel, derivatively on

behalf of Nominal Defendant Ampio Pharmaceuticals, Inc. (“Ampio” or the “Company”), submit

this Verified Shareholder Derivative Complaint (the “Complaint”). Plaintiff’s allegations are based

upon his personal knowledge as to himself and his own acts, and upon information and belief,

developed from the investigation and analysis by Plaintiff’s counsel, including a review of publicly

available information, including filings by Ampio with the U.S. Securities and Exchange

Commission (“SEC”), press releases, news reports, analyst reports, investor conference transcripts,

publicly available filings in lawsuits, and matters of public record.

                                  NATURE OF THE ACTION

       1.      This is a shareholder derivative action brought in the right, and for the benefit, of

Ampio against certain of its officers and directors seeking to remedy the Director Defendants’ (as

defined below) breach of fiduciary duties and corporate waste that occurred from December 14,

2017 through the present (the “Relevant Period”) and have caused substantial harm to Ampio.

       2.      Ampio is a biopharmaceutical company focused primarily on the development of

therapies to treat prevalent inflammatory conditions for which there are limited treatment options.

Ampio’s two lead product candidates in development are Ampion for osteoarthritis of the knee and

Optina for diabetic macular edema.

       3.      Ampion is a non-steroidal, low molecular weight, anti-inflammatory biologic. The

Company is developing Ampion as an intra-articular injection to treat the signs and symptoms of

severe osteoarthritis of the knee (“OAK”).

       4.      Ampio is seeking to bring Ampion to market through a Biologics License Application

(“BLA”). The Biologics License Application (BLA) is a request for permission to introduce, or

deliver for introduction, a biologic product into interstate commerce (21 CFR 601.2). The BLA is




                                                  2
Case 1:18-cv-02558-RBJ Document 1 Filed 10/05/18 USDC Colorado Page 3 of 66




regulated under 21 CFR 600 – 680.

         5.    The BLA process includes (but is not limited to) the requirement of completing

certain clinical trials. For Ampion, the FDA required that the Company complete two (2) pivotal

clinical trials. Ampio identified these two (2) pivotal clinical trials as AP-003-A and AP-003-C.

         6.    On December 14, 2017, Ampio published a press release and announced that its

Phase 3 trial, AP-003-C, was successful, meeting both its primary and secondary endpoints.

         7.    On August 7, 2018 Ampio filed an 8-K with the SEC attaching an Updated Business

Disclosure. In this disclosure, Ampio revealed for the first time that the FDA found that the AP-003-

A, as a single trial does not appear to provide sufficient evidence of effectiveness to support a BLA,

and the FDA does not consider the AP-003-C trial to be an adequate and well-controlled clinical

trial.

         8.    On this news, shares of Ampio fell $2.25 per share or over 78% to close at $0.61 per

share on August 8, 2018. Shares continued to fall another 21.3% the next day.

         9.    Throughout the Relevant Period, Defendants made materially false and misleading

statements regarding the Company’s business, operations, and prospects. Specifically, Defendants

made false and/or misleading statements and/or failed to disclose that: (1) the FDA would find

Ampio’s AP-003-C Phase 3 clinical trial inadequate and not well-controlled; (2) therefore, Ampio

had not successfully completed two pivotal clinical trials for Ampion; (3) as a result, Defendants’

public statements were materially false and misleading at all relevant times.

                                         JURISDICTION

         10.   This Court has jurisdiction over the claims asserted herein under 28 U.S.C. § 1332

because there is complete diversity among the parties and the amount in controversy exceeds the

sum of $75,000, exclusive of interest and costs.




                                                   3
Case 1:18-cv-02558-RBJ Document 1 Filed 10/05/18 USDC Colorado Page 4 of 66




        11.     Venue is proper in this Court because the Company maintains its executive office in

this county, a substantial portion of the transactions and wrongs complained of herein occurred in

this county, and the Director Defendants have received substantial compensation in this county by

doing business here and engaging in numerous activities that had an effect in this county.

                                           THE PARTIES

Plaintiff

        12.     Plaintiff Eric Theise is, and was at relevant times, a shareholder of Ampio. Plaintiff

will fairly and adequately represent the interests of the shareholders in enforcing the rights of the

corporation. Plaintiff is a citizen of Florida.

Nominal Defendant

        13.     Nominal Defendant Ampio is a biopharmaceutical research and development

company. Ampio is a Delaware Corporation headquartered in Englewood, Colorado.

Director Defendants

        14.     Defendant Richard B. Giles (“Giles”) has been a member of the Company’s Board of

Directors since August 2010. Giles is a member of the Audit Committee, the Nomination and

Governance Committee, and the Compensation Committee. Upon information and belief, Giles is a

citizen of Colorado.

        15.     Defendant Philip H. Coelho (“Coelho”) has been a member of the Company’s Board

since April 2010. Coelho is a member of the Audit Committee, the Nomination and Governance

Committee, and the Compensation Committee. Upon information and belief, Coelho is a citizen of

California.

        16.     Defendant David R. Stevens (“Stevens”) has been a member of the Company’s Board

since June 2011. Stevens is a member of the Audit Committee, the Nomination and Governance




                                                  4
Case 1:18-cv-02558-RBJ Document 1 Filed 10/05/18 USDC Colorado Page 5 of 66




Committee, and the Compensation Committee. Upon information and belief, Stevens is a citizen of

Colorado.

        17.    Defendant Michael Macaluso (“Macaluso”) has been the Company’s Chief

Executive Officer since January 9, 2012, and one of its Directors since March 2010. Upon

information and belief, Macaluso is a citizen of Colorado.

        18.    Defendant David Bar-Or (“Bar-Or”) has been the Company’s Chief Scientific

Officer and a Director since March 2010. On September 4, 2018, Bar-Or announced that he was

retiring from his position as Chief Science Officer, effective September 30, 2018, but was remaining

as a Director and on the Scientific Advisory Board of Ampio. Upon information and belief, Bar-Or

is a citizen of Colorado.

        19.    Defendants Giles, Coelho, Stevens, Macaluso, and Bar-Or are herein referred to as

the “Director Defendants.”

                            AMPIO’S CORPORATE GOVERNANCE

        20.    As members of Ampio’s Board, the Director Defendants were held to the highest

standards of honesty and integrity and charged with overseeing the Company’s business practices

and policies and assuring the integrity of its financial and business records.

        21.    Ampio maintains a Code of Business Conduct and Ethics (“Code of Conduct”). On

information and belief, this Code of Conduct was most recently updated in 2017. It states in relevant

part:

        2. Purpose

        The Code seeks to deter wrongdoing and to promote:

               Honest and ethical conduct, including the ethical handling of actual or
               apparent conflicts of interest between personal and professional relationships;

               Full, fair, accurate, timely and understandable disclosure in reports and



                                                  5
Case 1:18-cv-02558-RBJ Document 1 Filed 10/05/18 USDC Colorado Page 6 of 66




            documents that Ampio files with, or submits to, the Securities and Exchange
            Commission (the "SEC") and in other public communications made by
            Ampio;

     3. Compliance With Applicable Laws, Rules and Regulations
     Obeying the law is the foundation on which Ampio's ethical standards are built. You
     must comply with applicable laws, rules and regulations. Although you are not
     expected to know the details of these laws, it is important to know enough to
     determine when to seek advice from supervisors or other appropriate personnel.

     4. Compliance at Ampio

     Ampio has established a structured compliance system to support legal and ethical
     actions throughout the Company. Compliance with this policy will be led by the
     Chief Financial Officer and the Nominating and Governance Committee, but the
     responsibility for compliance is shared by all employees. The Chief Financial Officer
     will be responsible for overseeing the Ampio compliance system, including
     maintaining current policies, conducting training, auditing, monitoring, testing,
     communication, investigations and enforcement. The Chief Financial Officer will
     provide oversight for compliance strategy and keep the Board and the Nominating
     and Governance Committee informed of significant compliance issues, risks and
     trends.
                                   *       *        *
     6. Public Disclosure of Information

     The federal securities laws require Ampio to disclose certain information in various
     reports that the Company must file with or submit to the SEC. In addition, from time
     to time, Ampio makes other public communications, such as issuing press releases.

     Ampio expects all directors, officers and employees who are involved in the
     preparation of SEC reports or other public documents to ensure that the information
     disclosed in those documents is complete, fair, accurate, timely and understandable.

     To the extent that you reasonably believe that questionable accounting or auditing
     conduct or practices have occurred or are occurring, you should report those
     concerns to the Chair of Ampio's Audit Committee.
                                  *      *       *
     14. Regulatory Requirements

     Ampio follows all applicable laws governing the manufacturing and distribution of
     drugs, devices and biological products. In particular, we observe all requirements of
     the U.S. Food and Drug Administration (the "FDA"), and we expect every employee
     to do likewise at all times.

     These requirements affect employees who work inside and outside the U.S. alike, as
     many FDA requirements apply outside of national boundaries. While there are many



                                              6
Case 1:18-cv-02558-RBJ Document 1 Filed 10/05/18 USDC Colorado Page 7 of 66




     FDA regulations to consider, regulation of advertising and promotion directly affects
     our everyday communications. Therefore, all employees are obligated to understand
     the basic rules with respect to labeling, promotion, off-label use, pharmaceutical
     samples, and adverse event reporting. As a pharmaceutical company, Ampio is also
     subject to many healthcare rules and regulations designed to protect the public….

     1.        Ampio’s Disclosure Committee Charter provides in relevant part:

     I. General Statement of Purpose

            The purposes of the Disclosure Committee of Ampio Pharmaceuticals, Inc.
     (the “Company”) are to assist and report to the Company’s chief executive officer
     and chief financial officer (the “Senior Officers”) in establishing, implementing,
     maintaining and evaluating controls or other procedures designed to ensure:

            1. that the information that the Company is required to disclose in the
               Company’s reports furnished or filed under the Securities Exchange Act
               of 1934, as amended (the “Exchange Act”), including but not limited to
               certain material information about the Company, its products, scientific
               issues such as the status of clinical trials, compliance issues, and
               regulatory issues, is recorded, processed, summarized and reported within
               the time periods specified in Securities and Exchange Commission
               (“SEC”) rules and forms in an accurate and complete manner; and

            2. that such information is accumulated and communicated to the
               Company’s Senior Officers, as appropriate, to allow timely decisions
               regarding required disclosure.

     II. Responsibilities and Authority

     The principal activities of the Disclosure Committee will generally include the
     following:

            1. Design, adopt and maintain appropriate procedures and standards that are
               designed to ensure that: (i) information required by the Company to be
               disclosed to the SEC, and other written information that the Company
               will disclose to the public is recorded, processed, summarized and
               reported accurately and on a timely basis; (ii) risks and risk factors are
               adequately disclosed; and (iii) such information is accumulated and
               communicated to the Company’s management, including the Company’s
               Senior Officers, as appropriate, to allow timely decisions regarding
               required disclosure (the “Disclosure Controls”).

            2. Monitor the integrity and evaluate the effectiveness of the Disclosure
               Controls.

            3. Review the Company’s: (i) Annual Report on Form 10-K, Quarterly


                                              7
Case 1:18-cv-02558-RBJ Document 1 Filed 10/05/18 USDC Colorado Page 8 of 66




                    Reports on Form 10-Q, and Current Reports on Form 8-K, proxy
                    statement, material registration statements, and any other information
                    filed with the SEC; (ii) press releases containing financial information,
                    earnings guidance, information about material developments, or other
                    information material to the Company’s security holders; and (iii)
                    correspondence broadly disseminated to shareholders and all
                    presentations to analysts and the investment community (collectively, the
                    “Covered Reports”).

              4. Discuss with the Senior Officers all relevant information relative to the
                 Disclosure Committee’s responsibilities and proceedings, including: (i)
                 the preparation of the Company’s disclosures in the Covered Reports; (ii)
                 the evaluation of the effectiveness of the Disclosure Controls; and (iii)
                 any false statement or omission of material fact discovered upon review
                 of a Covered Report.
                                    *      *       *
       III. Organization of Disclosure Committee

       The members of the Disclosure Committee are appointed from time to time by the
       Senior Officers. The Disclosure Committee shall initially be comprised of the
       Company’s Chief Financial Officer and at least two of the following: the Company’s
       president, chief executive officer, general counsel, chief technology officer, one
       independent member of the Board and other key accounting/auditing, business, risk
       management, investor relations and financial personnel involved in preparing the
       Covered Reports. The Senior Officers may change the composition of the Disclosure
       Committee from time to time. Notwithstanding the foregoing, the Senior Officers at
       their option may at any time assume any or all of the responsibilities of the
       Disclosure Committee identified in this Charter, including, for example, approving
       the periodic reports and other disclosure documents when time does not permit the
       full Committee to meet and discharge its duties.
                                     *       *      *

       22.     Ampio’s Disclosure Committee Charter does not appear on Ampio’s website. On

information and belief, this charter is not mentioned or attached to any document Ampio filed with

the SEC, including but not limited to its various 10-K’s, Def 14A’s, and 8-K’s. A copy of Ampio’s

Disclosure Committee Charter is attached hereto as Exhibit A.

       23.     Ampio’s Nominating and Governance Committee Charter provides in relevant part:

       I. Purpose

       The purpose of the Nominating and Governance Committee (the “Committee”) of
       the Board is to assist the Board in discharging the Board’s responsibilities regarding:
       … (d) the development and recommendation to the Board of a set of corporate


                                                  8
Case 1:18-cv-02558-RBJ Document 1 Filed 10/05/18 USDC Colorado Page 9 of 66




     governance policies and principles applicable to the Company (the “Corporate
     Governance Policies”).
                                *       *      *

     IV. Duties and Responsibilities
                                   *      *       *
     11. The Committee shall, at least annually, evaluate the performance of the Chief
     Executive Officer in the area of corporate governance and report its findings to the
     Compensation Committee of the Board.

     12. The Committee shall make recommendations to the Board regarding governance
     matters as appropriate, including, but not limited to, the Company’s Code of
     Business Conduct and Ethics, certificate of incorporation or bylaws, this Charter and
     the charters of the Company’s other committees.
                                  *       *        *
     14. The Committee shall develop and recommend to the Board, and shall review on a
     periodic basis, the Corporate Governance Policies and the Company’s Code of
     Business Conduct and Ethics.
                                  *       *        *

     24.    Ampio’s Audit Committee Charter provides in relevant part:

     I. Purpose

     The purpose of the Audit Committee (the “Committee”) is to assist the Board with its
     oversight responsibilities regarding: (i) the accounting and financial reporting
     processes of the Company, (ii) the integrity of the Company’s financial statements;
     (iii) the Company’s compliance with legal and regulatory requirements; (iv) the
     registered independent auditor’s qualifications and independence; (v) the
     performance of the Company’s internal audit function; (vi) the evaluation of the
     performance of the Company’s registered independent auditor; and (vii) the audits of
     the Company’s financial statements.

     IV. Powers and Responsibilities
                                    *      *        *
     8. Meetings with Management and the Registered Independent Auditor Concerning
     Earnings Releases and Other Matters.
                                    *      *        *
     (ii) The Committee shall discuss with management and the registered independent
     auditor any correspondence from or with regulators or governmental agencies, any
     employee complaints, or any published reports that raise material issues regarding
     the Company’s financial statements, financial reporting process, accounting policies
     or audit function.
                                    *      *        *
     10. Legal Matters. The Committee shall discuss with the Company’s general counsel,
     if any, or outside counsel any legal matters brought to the Committee’s attention that



                                               9
Case 1:18-cv-02558-RBJ Document 1 Filed 10/05/18 USDC Colorado Page 10 of 66




       could reasonably be expected to have a material impact on the Company’s financial
       statements.
                                   *       *       *
       16. Code of Business Conduct and Ethics. The Committee shall review on a periodic
       basis the Company’s Code of Business Conduct and Ethics and provide the Board
       with any recommendations for amendments to the Code of Business Conduct and
       Ethics. The Committee shall have the authority to grant waivers of the Code of
       Business Conduct and Ethics for executive officers and directors.

       17. Reporting to the Board. The Committee, through its Chair, shall report regularly
       to, and review with, the Board any issues that arise with respect to the quality or
       integrity of the Company’s financial statements and internal controls, the Company’s
       compliance with legal, regulatory or financial reporting requirements, the
       performance and independence of the Company’s registered independent auditor, the
       performance of the Company’s internal audit function or any other matter the
       Committee determines is necessary or advisable to report to the Board.

                        DUTIES OF THE DIRECTOR DEFENDANTS

       25.     By reason of their positions as officers and/or directors of the Company, and because

of their ability to control the business and corporate affairs of Ampio, the Director Defendants owed

Ampio and its investors the fiduciary obligations of trust, loyalty, and good faith. The obligations

required the Director Defendants to use their utmost abilities to control and manage Ampio in an

honest and lawful manner. The Director Defendants were and are required to act in furtherance of

the best interests of Ampio and its investors.

       26.     Each director of the Company owes to Ampio and its investors the fiduciary duty to

exercise loyalty, good faith, and diligence in the administration of the affairs of the Company and in

the use and preservation of its property and assets. In addition, as officers and/or directors of a

publicly held company, the Director Defendants had a duty to promptly disseminate accurate and

truthful information with regard to the Company’s operations, finances, and financial condition, as

well as present and future business prospects, so that the market price of the Company’s stock would

be based on truthful and accurate information.

       27.     To discharge their duties, the officers and directors of Ampio were required to



                                                 10
Case 1:18-cv-02558-RBJ Document 1 Filed 10/05/18 USDC Colorado Page 11 of 66




exercise reasonable and prudent supervision over the management, policies, practices, and controls

of the affairs of the Company. By virtue of such duties, the officers and directors of Ampio were

required to, among other things:

               (a)     Ensure that the Company complied with its legal obligations and

       requirements, including acting only within the scope of its legal authority and disseminating

       truthful and accurate statements to the SEC and the investing public;

               (b)     Conduct the affairs of the Company in an efficient, businesslike manner so as

       to make it possible to provide the highest quality performance of its business, to avoid

       wasting the Company’s assets, and to maximize the value of the Company’s stock;

               (c)     Properly and accurately guide investors and analysts as to the true financial

       condition of the Company at any given time, including making accurate statements about the

       Company’s business prospects, and ensuring that the Company maintained an adequate

       system of financial controls such that the Company’s financial reporting would be true and

       accurate at all times;

               (d)     Remain informed as to how Ampio conducted its operations, and, upon

       receipt of notice or information of imprudent or unsound conditions or practices, make

       reasonable inquiries in connection therewith, take steps to correct such conditions or

       practices, and make such disclosures as necessary to comply with federal and state securities

       laws;

               (e)     Ensure that the Company was operated in a diligent, honest, and prudent

       manner in compliance with all applicable federal, state and local laws, and rules and

       regulations; and

               (f)     Ensure that all decisions were the product of independent business judgment




                                                11
Case 1:18-cv-02558-RBJ Document 1 Filed 10/05/18 USDC Colorado Page 12 of 66




        and not the result of outside influences or entrenchment motives.

        28.     Each Director Defendant, by virtue of his position as a director and/or officer, owed

to the Company and to its shareholders the fiduciary duties of loyalty, good faith, and the exercise of

due care and diligence in the management and administration of the affairs of the Company, as well

as in the use and preservation of its property and assets. The conduct of the Director Defendants

complained of herein involves a knowing and culpable violation of their obligations as directors and

officers of Ampio, the absence of good faith on their part, and a reckless disregard for their duties to

the Company and its shareholders that the Director Defendants were aware, or should have been

aware, posed a risk of serious injury to the Company.

        29.     The Director Defendants breached their duties of loyalty and good faith by causing

the Company to issue false and misleading statements as alleged herein. As a result, Ampio has

expended, and will continue to expend, significant sums of money related to investigations and

lawsuits.

                                SUBSTANTIVE ALLEGATIONS

Background and Materially False and Misleading Statements

        30.     Ampio is a biopharmaceutical company focused primarily on the development of

therapies to treat prevalent inflammatory conditions for which there are limited treatment options.

One of its Ampio’s limited inventory of product candidates in development is Ampion for

osteoarthritis of the knee.

        31.     Ampio is a non-steroidal, low molecular weight, anti-inflammatory biologic. The

Company is developing Ampion as an intra-articular injection to treat the signs and symptoms of

severe osteoarthritis of the knee (“OAK”).

        32.     Ampio is seeking to bring Ampion to market through a Biologics License Application




                                                  12
Case 1:18-cv-02558-RBJ Document 1 Filed 10/05/18 USDC Colorado Page 13 of 66




(“BLA”). The Biologics License Application (BLA) is a request for permission to introduce, or

deliver for introduction, a biologic product into interstate commerce (21 CFR 601.2). The BLA is

regulated under 21 CFR 600 – 680.

         33.    The Center for Biologics Evaluation and Research (“CBER”) is the Center within

FDA that regulates biological products for human use under applicable federal laws, including the

Public Health Service Act and the Federal Food, Drug and Cosmetic Act.

         34.    The BLA process includes (but is not limited to) the requirement of completing

certain clinical trials. For Ampion, the FDA required that the Company complete two (2) pivotal

clinical trials. Ampio identified these complete two (2) pivotal clinical trials as AP-003-A and AP-

003-C.

         35.    On December 14, 2017 Ampio published a press release announcing that its Phase 3

trial (AP-003-C) was successful and met both its primary and secondary endpoints. This press

release, attached hereto as Exhibit B, states in relevant part:

            Ampio Pharmaceuticals Reports Positive Results for both Primary and
              Secondary Endpoints of Pivotal Phase 3 Trial of Ampion™ in Severe
                                Osteoarthritis-of-the Knee (OAK)
                                      *       *      *
         ENGLEWOOD, Colo., December 14, 2017 — Ampio Pharmaceuticals,
         Inc. (NYSE MKT: AMPE) today reported that the Phase 3 clinical trial of Ampion™
         met its primary endpoint with 71% of Ampion™ treated patients meeting the
         OMERACT-OARSI responder criteria, which exceeds the physician reported
         threshold of 30% for a meaningful treatment in severe osteoarthritis of the knee (p <
         0.001)….

         If approved, Ampion™ would be the first intra-articular injection to treat the signs
         and symptoms of patients with severe osteoarthritis of the knee (Kellgren-Lawrence
         x-ray grade 4). In order to support a label for signs and symptoms, Ampion™ was
         asked to demonstrate clinical efficacy in a composite response of pain, function and
         be supported by quality of life.

         Ampion™ was well tolerated with treatment-emergent adverse events (TEAEs)
         comparable to those of placebo in all single-injection studies of Ampion™. There
         were no drug-related serious TEAEs associated with the Ampion™ arm. The safety



                                                  13
Case 1:18-cv-02558-RBJ Document 1 Filed 10/05/18 USDC Colorado Page 14 of 66




       and tolerability profile of Ampion™ is consistent with previous studies. To date,
       Ampion™ has been given to over 900 patients with no reported drug-related serious
       TEAEs.

       Ampio plans to present a more detailed analysis of the Phase 3 and pooled data at an
       upcoming scientific meeting as well as submission for publication.

       “We are very pleased with the positive Phase 3 data as we believe that Ampion™
       will address an unmet medical need, providing severely diseased patients a non-
       opioid option that not only reduces pain, but also improves function and quality of
       life in a meaningful way” said Michael Macaluso, Chairman and CEO, Ampio
       Pharmaceuticals. “We are hopeful that Ampion™ will serve as a safe and effective
       treatment for an incurable, progressive disease that afflicts 21 million people in the
       U.S. and over 200 million people worldwide who suffer from osteoarthritis. We look
       forward to working closely with the U.S. Food and Drug Administration (FDA) as
       we prepare to submit our Biologics License Application (BLA) for Ampion™.”

       36.       On January 8, 2018 Ampio published a press release and filed a Form 8-K with the

SEC. In the press release Defendant Macaluso stated in part, ““Now that Ampio has successfully

completed the second of the two Phase III clinical trials required for a Biologics License Application

(BLA) to the FDA, the Company will be updating the healthcare investment community on our

progress [at the J.P. Morgan Healthcare Conference]…” The 8-K attached as Exhibit 99.2 a

presentation titled “Ampion™, Management Presentation, January 2018 (the”1/18 Presentation”). A

copy of the 1/18 Presentation is attached as Exhibit C.

       37.       The 1/18 Presentation states in relevant part:

             •   Ampion has successfully completed two pivotal studies required for BLA
                 submission (at page 11)
             •   Ampio has a clear path to approval and incorporated FDA guidance when
                 designing AP-003-C to maximize regulatory and commercial success (at
                 page 11)
             •   Ampion has completed two pivotal studies required for FDA filing as well as several
                 additional studies supporting efficacy as both a single and repeat injection (at page
                 12)
             •   AP-003-C successfully met its primary endpoint demonstrating statistically
                 significant OARSI response vs. 30% threshold; provided Ampio its second
                 successful pivotal study (at page 15)
             •   AP-003-C and AP-003-A provide two statistically significant clinical trials for BLA
                 submission that demonstrate significant effect on pain and core OAK measurements



                                                  14
Case 1:18-cv-02558-RBJ Document 1 Filed 10/05/18 USDC Colorado Page 15 of 66




                  (at page 17)
              •   Ampion will be the first and only treatment indicated to address this unmet need (at
                  page 22)

       38.        On March 6, 2018 Ampio filed its annual report for the fiscal year ended December

31, 2017 on Form 10-K with the SEC (the “2017 10-K”). The 2017 10-K was signed by Defendant

Macaluso and Ampio’s Chief Financial Officer (“CFO”), Treasurer and Secretary, Thomas E.

Chilcott III (“Chilcott), and also contained certifications pursuant to the Sarbanes-Oxley Act of 2002

(“SOX”) signed by Defendant Macaluso and Chilcott. The 2017 10-K stated that the Company’s

“disclosure controls and procedures as of the end of the period covered by this report were

effective.”

       39.        In the 2017 10-K, Ampio provided a status on Ampion and reported positive results

for the AP-003-A and AP-003-C studies. In its 2017 10-K, Ampio stated in relevant part:

       SPRING Pivotal Trial (AP-003-A)

       In the second half of 2013, we announced the results of our positive single injection
       Phase III pivotal trial, the SPRING study. This study of Ampion focused on the
       treatment of pain due to osteoarthritis of the knee. The results of this study establish
       the safety and efficacy of Ampion for reduction of pain due to OA of the knee at 12
       weeks after a single intra-articular injection….
                                      *       *       *

       AP-003-C

       In December 2017, we reported positive results for both the primary and secondary
       endpoints of our confirmatory single injection Phase III clinical trial of 168 patients.
       The 12-week study evaluated the responder rate of Ampion-treated patients as
       defined by the Osteoarthritis Research Society International (“OARSI”) Standing
       Committee for Clinical Trials Response Criteria Initiative (OMERACT), which
       included pain, function, and patient global assessment in support of a label for the
       treatment of the signs and symptoms of severe OAK. Ampion met its primary
       endpoint with 71% of Ampion treated patients meeting the OMERACT-OARSI
       responder criteria, which exceeds the physician reported threshold of 30% for a
       meaningful treatment in severe osteoarthritis of the knee. Responders experienced,
       on average, a 53% decrease in pain as measured by WOMAC A and a 50%
       improvement in function as measured by WOMAC C and a 45% improvement in
       quality of life as measured by Patient Global Assessment (PGA). In the secondary



                                                   15
Case 1:18-cv-02558-RBJ Document 1 Filed 10/05/18 USDC Colorado Page 16 of 66




       endpoints, Ampion treated patients achieved statistical significance in a composite
       endpoint of pain and function from baseline in both categories at 12 weeks, which
       was supported by an increase in quality of life as measured by patient global
       assessment (PGA). When treated with Ampion, patients experienced significant
       improvement in a composite endpoint of pain and function compared to all severely
       diseased saline-treated patients in historical Ampion phase III clinical trials. We
       believe this data supports Ampion’s ability to address an unmet medical need and
       provide patients with a meaningful, non-opioid treatment that improves pain,
       function and quality of life.

The Truth Begins To Emerge

       40.     On August 7, 2017 Ampio filed a Form 8-K with the SEC, which attached an

Updated Business Disclosure as Exhibit 99.1. A copy of the Updated Business Disclosure is

attached hereto as Exhibit D. In the Form 8-K, Ampio stated:

       As previously reported, Ampio Pharmaceuticals, Inc. (the “Company”) met with the
       U.S. Food and Drug Administration (the “FDA”) in July 2018 to continue their
       discussions on the BLA submission being prepared for Ampion™ as a treatment of
       the signs and symptoms of severe (KL 4) osteoarthritis of the knee (OAK) and
       received a letter from the FDA with respect thereto. Accordingly, the Company is
       filing this information with this Current Report on Form 8-K for the purpose of
       updating the description of certain aspects of its business from the disclosure
       contained in the Company’s prior filings with the SEC, including the Company’s
       most recent Annual Report on Form 10-K for the year ended December 31, 2017,
       filed with the SEC on March 6, 2018. The updated disclosures are filed herewith as
       Exhibit 99.1 and are incorporated herein by reference.

       41.     Of note, neither the Form 8-K or Updated Business Disclosure reveals the date of the

FDA letter to Ampio where it stated that “…it does not consider the AP-003-C trial to be an

adequate and well-controlled clinical trial.”

       42.     On this news, shares of Ampio fell $2.25 per share or over 78% to close at $0.61 per

share on August 8, 2018. Shares continued to fall another 21.3% the next day.

                DERIVATIVE AND DEMAND FUTILITY ALLEGATIONS

       43.     Plaintiff brings this action derivatively in the right and for the benefit of the Company

to redress injuries suffered and to be suffered as a direct and proximate result of the breaches of




                                                  16
Case 1:18-cv-02558-RBJ Document 1 Filed 10/05/18 USDC Colorado Page 17 of 66




fiduciary duties and corporate waste by the Director Defendants.

       44.     Plaintiff will adequately and fairly represent the interests of the Company and its

shareholders in enforcing and prosecuting its rights and has retained counsel competent and

experienced in derivative litigation.

       45.     Plaintiff is a current owner of the Company stock and has continuously been an

owner of Company stock during all times relevant to the Director Defendants’ wrongful course of

conduct alleged herein. Plaintiff understands his obligation to hold stock throughout the duration of

this action and are prepared to do so.

       46.     During the illegal and wrongful course of conduct at the Company and through the

present, the Board consisted of the Director Defendants. Because of the facts set forth throughout

this Complaint, demand on the Company Board to institute this action is not necessary because such

a demand would have been a futile and useless act.

       47.     The Company Board is currently comprised of five (5) members – Defendants

Macaluso, Bar-Or, Coelho, Giles and Stevens. Thus, Plaintiff is required to show that a majority of

the Director Defendants, i.e., three (3), cannot exercise independent objective judgment about

whether to bring this action or whether to vigorously prosecute this action.

       48.     The Director Defendants either knew or should have known of the false and

misleading statements that were issued on the Company’s behalf and took no steps in a good faith

effort to prevent or remedy that situation.

       49.     Each of the Director Defendants approved and/or permitted the wrongs alleged herein

to have occurred and participated in efforts to conceal or disguise those wrongs from the Company’s

stockholders or recklessly and/or with gross negligence disregarded the wrongs complained of

herein, and are therefore not disinterested parties.




                                                  17
Case 1:18-cv-02558-RBJ Document 1 Filed 10/05/18 USDC Colorado Page 18 of 66




        50.     Each of the Director Defendants authorized and/or permitted the false statements to

be disseminated directly to the public and made available and distributed to shareholders, authorized

and/or permitted the issuance of various false and misleading statements, and are principal

beneficiaries of the wrongdoing alleged herein, and thus, could not fairly and fully prosecute such a

suit even if they instituted it.

        51.     The Director Defendants (or at the very least a majority of them) cannot exercise

independent objective judgment about whether to bring this action or whether to vigorously

prosecute this action. For the reasons that follow, and for reasons detailed elsewhere in this

complaint, Plaintiff has not made (and should be excused from making) a pre-filing demand on the

Board to initiate this action because making a demand would be a futile and useless act

        52.     Additionally, each of the Director Defendants received payments, benefits, stock

options, and other emoluments by virtue of their membership on the Board and their control of the

Company.

               The Individual Defendants Are Not Independent or Disinterested

Defendant Macaluso

        53.     Defendant Macaluso is not disinterested or independent, and therefore, is incapable of

considering demand because Defendant Macaluso (as Chief Executive Officer) is an employee of the

Company who derives substantially all of his income from his employment with Ampio, making him

not independent. As such, Defendant Macaluso cannot independently consider any demand to sue

himself for breaching his fiduciary duties to Ampio, because that would expose him to liability and

threaten his livelihood.

        54.     Accordingly, Defendant Macaluso lacks independence from Defendants Giles,

Coelho, and Stevens, defendants who are not disinterested and who exert influence over defendant




                                                 18
Case 1:18-cv-02558-RBJ Document 1 Filed 10/05/18 USDC Colorado Page 19 of 66




Macaluso’s compensation by virtue of their positions as representing the entire Compensation

Committee.

        55.     This lack of independence and financial benefits received by Defendant Macaluso

renders him incapable of impartially considering a demand to commence and vigorously prosecute

this action.

        56.     Further, Defendant Macaluso received from the Company $1.55 million in

compensation in 2014, including stock options valued at $1.10 million, and $376,000 thousand in

2013. He beneficially owns 4.8%, or 2,549,000 shares, of Company common stock. As the leader of

the Company who was the most responsible for the Company’s fraud, and as the maker of the false

and misleading statements of material fact as alleged herein, Defendant Macaluso breached his

fiduciary duties. As the most plausible inference is that the fraud alleged herein was widespread and

systemic at the Company, Defendant Macaluso knowingly engaged in, facilitated, concealed, and

failed to disclose the fraud, or recklessly turned a blind eye to it.

        57.     Finally, Ampio acknowledges that Defendant Macaluso is not independent in its

Form DEF 14A filed with the SEC on August 29, 2017.

Defendant Bar-Or

        58.     Defendant Bar-Or is the Company’s Chief Scientific Officer (until September 30,

2018) and a Company Director, and thus, is a non-independent Director. In 2014, Bar-Or received

from the Company $1.84 million in compensation, including stock options valued at $1.54 million.

In 2013, Bar-Or received from the Company $924 thousand in compensation, including stock

options valued at $469 thousand. Defendant Bar-Or beneficially owns 1.9%, or 1,033,333 shares, of

Company common stock. Accordingly, Defendant Bar-Or lacks independence from Defendants

Giles, Coelho, and Stevens, defendants who are not disinterested and who exert influence over




                                                  19
Case 1:18-cv-02558-RBJ Document 1 Filed 10/05/18 USDC Colorado Page 20 of 66




defendant Bar-Or’s compensation by virtue of their positions as representing the entire

Compensation Committee.

       59.     Also, Ampio acknowledges that Defendant Bar-Or is not independent in its Form

DEF 14A filed with the SEC on August 29, 2017.

Defendant Giles

       60.     Defendant Giles is a member of the Audit Committee, the Nomination and

Governance Committee, and the Compensation Committee. Defendant Giles received from the

Company $400,000 in compensation in 2014, including stock options valued at $306,000.

Defendant Giles received from the Company $294,000 in compensation in 2013, including stock

options valued at $210,000. Defendant Giles beneficially owns 1.7%, or 880,481 shares, of

Company common stock. In August 2010, Defendant Giles loaned the Company $100,000. Further,

in August 2010, Defendants Macaluso and Giles, together with an affiliate of Defendant Giles,

purchased convertible debentures from us for $430,000. The debentures were issued in principal

amounts of $230,000, $100,000 and $100,000, respectively, to Macaluso, Giles, and James A.

Ludvik. Ludvik is the sole owner of Ludvik Electric Co., for which Defendant Giles serves as the

Chief Financial Officer. The debentures accrued interest at the rate of 8% per annum. The principal

and accrued interest of the debentures were converted into Company common stock at a conversion

price of $1.75 per share on February 28, 2011, on the same terms under which convertible

debentures issued to non-affiliates were converted.

       61.     As the most plausible inference is that the fraud alleged herein was widespread and

systemic at the Company, Defendant Giles knowingly engaged in, facilitated, concealed, and failed

to disclose the fraud, or recklessly turned a blind eye to it. As a result of Defendant Giles’

substantial equity interest in the Company, the substantial income he received from the Company,




                                                20
Case 1:18-cv-02558-RBJ Document 1 Filed 10/05/18 USDC Colorado Page 21 of 66




and the related-party transaction that he engaged in with the Company, Defendant Giles is beholden

to Macaluso and other Officer Defendants and has a vested interest in causing the Company stock

price to be as high as possible.

Defendant Coelho

        62.     Defendant Coelho is a member of the Audit Committee, the Nomination and

Governance Committee, and the Compensation Committee. He received from the Company

$241,000 in compensation in 2014, including stock options valued at $133,000. Defendant Coelho

received from the Company $93,000 thousand in compensation in 2013. Defendant Coelho

beneficially owns 1.1%, or 573,414 shares, of Company common stock.

        63.     Defendant Coelho knowingly engaged in, facilitated, concealed, and failed to disclose

the fraud, or recklessly turned a blind eye to it. As a result of his substantial equity interest in the

Company and his substantial income received from the Company, Defendant Coelho is beholden to

Macaluso and other Officer Defendants and has a vested interest in causing the Company stock price

to be as high as possible. Thus, as Defendant Coelho is not a disinterested or independent director,

and as he faces a substantial likelihood of liability, demand upon him is futile and, therefore,

excused.

Defendant Stevens

        64.     Defendant Stevens is a member of the Audit Committee, the Nomination and

Governance Committee, and the Compensation Committee. Defendant Stevens received from the

Company $71,000 in compensation in 2014. Defendant Stevens received from the Company $61,000

in compensation in 2013. Defendant Stevens beneficially owns 0.4%, or 222,922 shares, of

Company common stock.




                                                  21
Case 1:18-cv-02558-RBJ Document 1 Filed 10/05/18 USDC Colorado Page 22 of 66




All Director Defendants

          65.    On information and belief, all Director Defendants failed to create Ampio’s

Disclosure Committee and implement the terms of its Charter, as required by the terms of the

settlement entered into by the Company and the Director Defendants and approved by the Court in

its final judgment on June 28, 2017 and in that action commonly known as Oglina v. Macaluso, et

al., Case Number 2:15-cv-5970 (U.S.D.C., Central District, Western Division).

          66.   This Disclosure Committee, and its responsibilities as described in its charter, directly

addresses the wrongful conduct as alleged herein. The Director Defendants apparent failures to

comply with the terms of this settlement further evidence that any demand on the Board would be

futile.

                                   FIRST CAUSE OF ACTION

                Against The Director Defendants for Breach of Fiduciary Duties

          67.   Plaintiff incorporates by reference and re-alleges each and every allegation contained

above, as though fully set forth herein.

          68.   The Director Defendants owe the Company fiduciary obligations. By reason of their

fiduciary relationships, the Director Defendants owed and owe the Company the highest obligation

of good faith, fair dealing, loyalty, and due care.

          69.   The Director Defendants violated and breached their fiduciary duties of care, loyalty,

reasonable inquiry, and good faith.

          70.   The Director Defendants engaged in a sustained and systematic failure to properly

exercise their fiduciary duties. Among other things, the Director Defendants breached their fiduciary

duties of loyalty and good faith by allowing the Company to improperly misrepresent the adequacy

of Company’s Ampion clinical trials. These actions could not have been a good faith exercise of




                                                   22
Case 1:18-cv-02558-RBJ Document 1 Filed 10/05/18 USDC Colorado Page 23 of 66




prudent business judgment to protect and promote the Company’s corporate interests.

       71.     As a direct and proximate result of the Director Defendants’ failure to perform their

fiduciary obligations, the Company has sustained significant damages. As a result of the misconduct

alleged herein, the Director Defendants are liable to the Company.

       72.     As a direct and proximate result of the Director Defendants’ breach of their fiduciary

duties, the Company has suffered damage, not only monetarily, but also to its corporate image and

goodwill. Such damage includes, among other things, costs associated with defending securities

lawsuits, severe damage to the share price of the Company, resulting in an increased cost of capital,

the waste of corporate assets, and reputational harm.

                                 SECOND CAUSE OF ACTION

               Against The Director Defendants for Waste of Corporate Assets

       73.     Plaintiff incorporates by reference and re-alleges each allegation contained above, as

though fully set forth herein.

       74.     The Director Defendants knowingly, intentionally, recklessly, or negligently breached

their fiduciary duties and, thereby, caused the Company to waste its assets, expend millions of

dollars of corporate funds, and impair its reputation and credibility for no legitimate business

purpose, as a result of which Ampio has been and continues to be substantially damaged.

       75.     In light of their deficient performance in supervising controls and financial affairs of

the Company, the Director Defendants have wasted corporate assets by overly compensating

themselves and the Company’s executives during times when the Company was materially misstated

its performance to the investing public.

       76.     Accordingly, the Director Defendants should be required to make the Company

whole for such waste.




                                                 23
Case 1:18-cv-02558-RBJ Document 1 Filed 10/05/18 USDC Colorado Page 24 of 66




                                   REQUEST FOR RELIEF

      WHEREFORE, Plaintiff demands judgment as follows:

                A.    Determining that this action is a proper derivative action maintainable under

      law, and that demand is excused;

                B.    Declaring that the Director Defendants have breached their fiduciary duties

      and participated and/or aided and abetted the breach of their fiduciary duties as alleged

      herein;

                C.    Awarding, against all the Director Defendants and in favor of the Company,

      the damages sustained by the Company as a result of Defendants’ breaches of their fiduciary

      duties;

                D.    Declaring that the Director Defendants wasted corporate assets by, among

      other things, overcompensating themselves at a time when they knew the Company was

      materially misrepresenting the adequacy of its clinical trials and its financial health and that

      the Company had materially deficient internal controls over these matters;

                E.    Directing the Director Defendants, jointly and severally, to account for all

      losses and/or damages sustained by Ampio by reason of the acts and omissions complained

      of herein;

                F.    Requiring the Director Defendants to remit to Ampio all of their salaries and

      other compensation received for the periods when they breached their duties;

                G.    Directing the Company to take all necessary actions to reform and improve its

      corporate governance and internal procedures, to comply with the Company’s existing

      governance obligations and all applicable laws and to protect the Company and its investors

      from a recurrence of the damaging events described herein;




                                                24
Case 1:18-cv-02558-RBJ Document 1 Filed 10/05/18 USDC Colorado Page 25 of 66




              H.      Awarding pre-judgment and post-judgment interest as allowed by law;

              I.      Awarding to Plaintiff’s the costs and disbursements of the action, including

      reasonable attorneys’ fees, accountants’ and experts’ fees, costs, and expenses; and

              J.      Granting such other and further relief as the Court deems just and proper.

                                        JURY DEMAND

      Plaintiff demands a trial by jury on all issues so triable.

Dated: October 5, 2018                Respectfully submitted,


                                      /s/ Jeffrey A. Berens
                                      Jeffrey A. Berens
                                      BERENS LAW LLC
                                      2373 Central Park Boulevard, Suite 100
                                      Denver, Colorado 80238
                                      Telephone: (303) 861-1764
                                      Facsimile: (303) 395-0393
                                      Email: jeff@jberenslaw.com

                                      Local Counsel for Plaintiff

                                      GAINEY McKENNA & EGESTON
                                      Thomas J. McKenna
                                      440 Park Avenue South, 5th Floor
                                      New York, New York 10016
                                      Telephone: (212) 983-1300
                                      Facsimile: (212) 983-0383
                                      Email: tjmckenna@gme-law.com

                                      Counsel for Plaintiff




                                                25
Case 1:18-cv-02558-RBJ Document 1 Filed 10/05/18 USDC Colorado Page 26 of 66
Case 1:18-cv-02558-RBJ Document 1 Filed 10/05/18 USDC Colorado Page 27 of 66




                                Exhibit A
  Case 1:18-cv-02558-RBJ Document 1 Filed 10/05/18 USDC Colorado Page 28 of 66
Case 2:15-cv-05970-TJH-PJW Document 30 Filed 04/14/17 Page 41 of 85 Page ID #:152
                                                               Proposed Document




                        AMPIO PHARMACEUTICALS, INC.
                      DISCLOSURE COMMITTEE CHARTER




                                         11
  Case 1:18-cv-02558-RBJ Document 1 Filed 10/05/18 USDC Colorado Page 29 of 66
Case 2:15-cv-05970-TJH-PJW Document 30 Filed 04/14/17 Page 42 of 85 Page ID #:153
                                                                                Proposed Document


                             AMPIO PHARMACEUTICALS, INC.
                           DISCLOSURE COMMITTEE CHARTER

                                      (Adopted _____, 2017)

    I.   General Statement of Purpose

          The purposes of the Disclosure Committee of Ampio Pharmaceuticals, Inc. (the
  “Company”) are to assist and report to the Company’s chief executive officer and chief financial
  officer (the “Senior Officers”) in establishing, implementing, maintaining and evaluating
  controls or other procedures designed to ensure:

         1.     that the information that the Company is required to disclose in the Company’s
                reports furnished or filed under the Securities Exchange Act of 1934, as amended
                (the “Exchange Act”), including but not limited to certain material information
                about the Company, its products, scientific issues such as the status of clinical
                trials, compliance issues, and regulatory issues, is recorded, processed,
                summarized and reported within the time periods specified in Securities and
                Exchange Commission (“SEC”) rules and forms in an accurate and complete
                manner; and

         2.     that such information is accumulated and communicated to the Company’s Senior
                Officers, as appropriate, to allow timely decisions regarding required disclosure.

   II.   Responsibilities and Authority

         The principal activities of the Disclosure Committee will generally include the following:

         1.     Design, adopt and maintain appropriate procedures and standards that are
                designed to ensure that: (i) information required by the Company to be disclosed
                to the SEC, and other written information that the Company will disclose to the
                public is recorded, processed, summarized and reported accurately and on a
                timely basis; (ii) risks and risk factors are adequately disclosed; and (iii) such
                information is accumulated and communicated to the Company’s management,
                including the Company’s Senior Officers, as appropriate, to allow timely
                decisions regarding required disclosure (the “Disclosure Controls”).

         2.     Monitor the integrity and evaluate the effectiveness of the Disclosure Controls.

         3.     Review the Company’s: (i) Annual Report on Form 10-K, Quarterly Reports on
                Form 10-Q, and Current Reports on Form 8-K, proxy statement, material
                registration statements, and any other information filed with the SEC; (ii) press
                releases containing financial information, earnings guidance, information about
                material developments, or other information material to the Company’s security
                holders; and (iii) correspondence broadly disseminated to shareholders and all
                presentations to analysts and the investment community (collectively, the

                                                   12
  Case 1:18-cv-02558-RBJ Document 1 Filed 10/05/18 USDC Colorado Page 30 of 66
Case 2:15-cv-05970-TJH-PJW Document 30 Filed 04/14/17 Page 43 of 85 Page ID #:154
                                                                                Proposed Document


                “Covered Reports”).

         4.     Discuss with the Senior Officers all relevant information relative to the Disclosure
                Committee’s responsibilities and proceedings, including: (i) the preparation of the
                Company’s disclosures in the Covered Reports; (ii) the evaluation of the
                effectiveness of the Disclosure Controls; and (iii) any false statement or omission
                of material fact discovered upon review of a Covered Report.

         5.     Provide or oversee an annual mandatory training session to the Company’s Board
                of Directors and employees, which shall include coverage of the following topics:
                (i) risk assessment and compliance, (ii) the Company’s Code of Ethics, (iii) any
                and all manuals or policies established by the Company concerning legal or
                ethical standards of conduct to be observed in connection with work performed
                for the Company, and (iv) the obligations of the Disclosure Committee and the
                rules, regulations and other factors that impact disclosures contained in the
                Covered Reports. Upon completion of training, each person receiving the training
                shall provide a written certification as to his or her receipt and understanding of
                the obligations under the relevant Company policies. Each written certification
                shall be maintained by the Disclosure Committee for a period of five (5) years
                from the date it was executed.

         6.     The Disclosure Committee shall have such other responsibilities, consistent with
                the Disclosure Committee’s purpose, as any Senior Officer may assign to it from
                time to time.

  III.   Organization of Disclosure Committee

          The members of the Disclosure Committee are appointed from time to time by the Senior
  Officers. The Disclosure Committee shall initially be comprised of the Company’s Chief
  Financial Officer and at least two of the following: the Company’s president, chief executive
  officer, general counsel, chief technology officer, one independent member of the Board and
  other key accounting/auditing, business, risk management, investor relations and financial
  personnel involved in preparing the Covered Reports. The Senior Officers may change the
  composition of the Disclosure Committee from time to time. Notwithstanding the foregoing, the
  Senior Officers at their option may at any time assume any or all of the responsibilities of the
  Disclosure Committee identified in this Charter, including, for example, approving the periodic
  reports and other disclosure documents when time does not permit the full Committee to meet
  and discharge its duties.

         The Disclosure Committee’s chairperson will be designated by the Chief Financial
  Officer or, if he does not do so, the members of the Disclosure Committee will elect a
  chairperson by a vote of the majority of the full Disclosure Committee.

         The Company’s external legal counsel may serve as counsel to the Disclosure
  Committee but will not be a member thereof and will not have the right to vote at Disclosure
  Committee meetings. The Disclosure Committee will be assisted in the performance of its duties
  by appropriate management, operational, legal and financial personnel from the Company (i.e.,
                                                   13
  Case 1:18-cv-02558-RBJ Document 1 Filed 10/05/18 USDC Colorado Page 31 of 66
Case 2:15-cv-05970-TJH-PJW Document 30 Filed 04/14/17 Page 44 of 85 Page ID #:155
                                                                                  Proposed Document


  internal audit, risk management, legal and accounting). These personnel will assist in the
  preparation and review of disclosure within their particular areas of operation, expertise or
  competence, as the case may be, and will be available for such other support functions as
  members of the Disclosure Committee may determine are necessary or appropriate in the
  fulfillment of their duties. In addition, the lead audit partner (or such lead audit partner’s
  designee) of the Company’s independent registered public accounting firm may be called on to
  participate in Disclosure Committee meetings as needed but shall not have the right to vote at
  Disclosure Committee meetings.

   IV.   Meetings and Procedures

         The Disclosure Committee shall meet at least quarterly to fulfill its responsibilities as
  described in this Charter. The Disclosure Committee shall adopt, whether formally or
  informally, such procedures as it deems necessary to facilitate the fulfillment of its
  responsibilities.

   V.    Full Access

          The Disclosure Committee shall have full access to all of Company’s books, records,
  assets, facilities and personnel, including the internal auditors, in connection with fulfilling its
  responsibilities.




                                                     14
Case 1:18-cv-02558-RBJ Document 1 Filed 10/05/18 USDC Colorado Page 32 of 66




                                Exhibit B
Case 1:18-cv-02558-RBJ Document 1 Filed 10/05/18 USDC Colorado Page 33 of 66




             Ampio Pharmaceuticals Reports Positive Results for both Primary and
              Secondary Endpoints of Pivotal Phase 3 Trial of Ampion™ in Severe
                             Osteoarthritis-of-the Knee (OAK)

    •    Primary endpoint of OMERACT-OARSI responder rate at 12 weeks achieved statistical significance (p < 0.001)
    •    Ampion™ is the first therapy indicated for signs and symptoms for severe osteoarthritis of the knee and will address a signific
    •    Conference call, December 14, at 6:30 a.m. MT (8:30 ET)

ENGLEWOOD, Colo., December 14, 2017 — Ampio Pharmaceuticals, Inc. (NYSE MKT: AMPE) today reported
that the Phase 3 clinical trial of Ampion™ met its primary endpoint with 71% of Ampion™ treated patients meeting
the OMERACT-OARSI responder criteria, which exceeds the physician reported threshold of 30% for a meaningful
treatment in severe osteoarthritis of the knee (p < 0.001). Responders experienced, on average a 53% decrease in pain
as measured by WOMAC A and a 50% improvement in function as measured by WOMAC C and a 45% improvement
in quality of life as measured by Patient Global Assessment (PGA). In the secondary endpoints, Ampion™ treated
patients achieved statistical significance in a composite endpoint of pain and function from baseline in both categories
at 12 weeks (p < 0.001), which was supported by an increase in quality of life as measured by patient global assessment
(PGA) (p < 0.001). When treated with Ampion™ (n=144), patients experienced significant improvement in a
composite endpoint of pain and function compared to all KL 4 saline-treated patients (n=206) in Ampion™ phase 3
clinical trials (p < 0.001).

If approved, Ampion™ would be the first intra-articular injection to treat the signs and symptoms of patients with
severe osteoarthritis of the knee (Kellgren-Lawrence x-ray grade 4). In order to support a label for signs and symptoms,
Ampion™ was asked to demonstrate clinical efficacy in a composite response of pain, function and be supported by
quality of life.

Ampion™ was well tolerated with treatment-emergent adverse events (TEAEs) comparable to those of placebo in all
single-injection studies of Ampion™. There were no drug-related serious TEAEs associated with the Ampion™ arm.
The safety and tolerability profile of Ampion™ is consistent with previous studies. To date, Ampion™ has been given
to over 900 patients with no reported drug-related serious TEAEs.

Ampio plans to present a more detailed analysis of the Phase 3 and pooled data at an upcoming scientific meeting as
well as submission for publication.

“We are very pleased with the positive Phase 3 data as we believe that Ampion™ will address an unmet medical need,
providing severely diseased patients a non-opioid option that not only reduces pain, but also improves function and
quality of life in a meaningful way” said Michael Macaluso, Chairman and CEO, Ampio Pharmaceuticals. “We are
hopeful that Ampion™ will serve as a safe and effective treatment for an incurable, progressive disease that afflicts
21 million people in the U.S. and over 200 million people worldwide who suffer from osteoarthritis. We look forward
to working closely with the U.S. Food and Drug Administration (FDA) as we prepare to submit our Biologics License
Application (BLA) for Ampion™.”




In this multi-center, randomized study of 144 KL4 patients with severe OAK of the knee, patients received either a
single 4mL intra-articular injection of Ampion™ or placebo at a ratio of 6:1. The primary endpoint of responder
analysis using OMERACT-OARSI was evaluated at 12-weeks following a single injection.
Case 1:18-cv-02558-RBJ Document 1 Filed 10/05/18 USDC Colorado Page 34 of 66




The OMERACT-OARSI response composite looks to assess three core symptoms of OAK (pain, function, and
patient’s global assessment) as a single variable. For each domain, a response requires both a relative and an absolute
change. OMERACT-OARSI response is defined as having a high improvement in pain or function and/or a clinically
meaningful improvement in two of three core measurements of OA: pain, function or quality of life. Specifically, to
be considered a responder, a patient must demonstrate improvement in WOMAC A (pain) or WOMAC C (function)
of ≥50% and absolute change of ≥1.0 point on a 5 point Likert (0-4) scale, or ≥20% improvement in at least 2 of the
following 3 categories: WOMAC A, WOMAC C, or Patient Global Assessment, with a 0.5 point change on a 5 point
(0-4) pain scale.

Conference Call

At 8:30 a.m. ET Ampio’s management will host a conference call to discuss the Phase 3 clinical results. The dial-in
number for the conference call is (877) 260-1479 for U.S./Canada participants and (334) 323-0522 for local
participants, with Participant Passcode # 6638480. A live webcast of the conference call can also be accessed through
the “Investors” tab on the Ampio Pharmaceuticals website at www.ampiopharma.com. A webcast replay will be
available online after the call.

About Osteoarthritis

Osteoarthritis (OA) is an incurable and progressive disorder of the joints involving degradation of the intra-articular
cartilage, joint lining, ligaments, and bone. The incidence of developing osteoarthritis of the knee over a lifetime is
approximately 45%. As this disease is associated with age, obesity, and diabetes, this number will continue to grow.
Certain risk factors in conjunction with natural wear and tear lead to the breakdown of cartilage. Osteoarthritis is
caused by inflammation of the soft tissue and bony structures of the joint, which worsens over time and leads to
progressive thinning of articular cartilage. Other symptoms include narrowing of the joint space, synovial membrane
thickening, osteophyte formation and increased density of subchondral bone.

About Ampio Pharmaceuticals

Ampio Pharmaceuticals, Inc. is a development stage biopharmaceutical company primarily focused on the
development of therapies to treat prevalent inflammatory conditions for which there are limited treatment options. We
are developing compounds that decrease inflammation by (i) inhibiting specific pro-inflammatory compounds by
affecting specific pathways at the protein expression and the transcription level; (ii) activating specific phosphatase or
depletion of the available phosphate needed for the inflammation process; and (iii) decreasing vascular permeability.

Forward-Looking Statements

Ampio’s statements in this press release that are not historical fact, and that relate to future plans or events, are forward-
looking statements within the meaning of the Private Securities Litigation Reform Act of 1995. Forward-looking
statements can be identified by the use of words such as “believe,” “expect,” “plan,” “anticipate,” and similar
expressions. These forward-looking statements include statements regarding Ampio’s clinical trials of our Ampion™
product. The risks and uncertainties involved include those detailed from time to time in Ampio’s filings with the
Securities and Exchange Commission, including without limitation, under Ampio’s Annual Report on Form 10-K and
Quarterly Reports on Form 10-Q.




Ampio undertakes no obligation to revise or update these forward-looking statements, whether as a result of new
information, future events or otherwise.
Case 1:18-cv-02558-RBJ Document 1 Filed 10/05/18 USDC Colorado Page 35 of 66




Company Contact
Tom Chilcott
ChiefFinancialOfficer
Phone:(720)437-6500
tchilcott@ampiopharma.com

Media Contact
Chiara Russo
Director, Investor Relations
Lavoie Health Science
Phone: (617) 374-8800 ext. 112
crusso@lavoiehealthscience.com
Case 1:18-cv-02558-RBJ Document 1 Filed 10/05/18 USDC Colorado Page 36 of 66




                                Exhibit C
        Case 1:18-cv-02558-RBJ Document 1 Filed 10/05/18 USDC Colorado Page 37 of 66




AmpionTM

Management Presentation
January 2018
2                Case 1:18-cv-02558-RBJ Document 1 Filed 10/05/18 USDC Colorado Page 38 of 66
Forward-Looking Statement

       These slides and materials, including any accompanying oral presentation, contain
     forward-looking statements about our business. You should not place undue reliance on
            forward-looking statements as these statements are based upon our current
           expectations, forecasts and assumptions and are subject to significant risks and
          uncertainties. These statements may be identified by words such as “may,” “will,”
    “should,” “could,” “expect,” “intend,” “plan,” “anticipate,” “believe,” “estimate,” “predict,”
    “potential,” “forecast,” “continue” or the negative of these terms or other words or terms
       of similar meaning. Risks and uncertainties that could cause our actual results to differ
       materially from those set forth in any forward-looking statements include, but are not
     limited to, the matters listed under “Risk Factors” in our Annual Report on Form 10-K for
       the year ended December 31, 2016, which is on file with the Securities and Exchange
      Commission, as well as other risks detailed in our subsequent filings with the Securities
               and Exchange Commission. These reports are available at www.sec.gov.

      Statements and information, including forward-looking statements, speak only to the
    date they are provided (unless an earlier date is indicated), and we do not undertake any
     obligation to publicly update any statements or information, including forward-looking
     statements, whether as a result of new information, future events or otherwise, except
                                        as required by law.
                    Case 1:18-cv-02558-RBJ Document 1 Filed 10/05/18 USDC Colorado Page 39 of 66
Executive Summary


•   Ampion™ is a novel biologic set to address an unmet medical need and significant
    treatment gap in severe osteoarthritis of the knee (OAK)
        ─    FDA acknowledged there are no licensed or approved therapies to address this population
•   Ampion has successfully completed two pivotal Phase 3 trials for the signs and symptoms
    severe OAK
    –       Pivotal trial design examined response in pain, function and patient global assessment

•   Potential product label addresses pain, function and patient global assessment
        ─    Clinical results show that treatment with Ampion results in a 71% responder rate in a composite
             endpoint of pain, function and quality of life
•   Ampion is safe and well tolerated and is being developed for both short-term and
    continuous long-term use
    –       Safety supported by single and multiple-injection studies in over 2,000 patients
    –       FDA-approved Human Serum Albumin (HSA) is the sole starting material

•   Ampion is the first therapy to consistently demonstrate significant, safe and meaningful
    improvement in all core OAK efficacy measurements for severe OAK
•   Ampion is a platform therapy and is anticipated to achieve blockbuster potential in the US

                                                                                                               2
                                   Case 1:18-cv-02558-RBJ Document 1 Filed 10/05/18 USDC Colorado Page 40 of 66
Severe OAK is a serious, debilitating condition with a high unmet need

                                                                                                                                                               Stages of OA
                  Overview of Osteoarthritis of the Knee (OAK)                                                                                               (Kellgren Lawrence)

     •       OAK is a progressive disease characterized by gradual
             degradation and loss of cartilage due to inflammation
             of the soft tissue and bony structures of the knee joint
             –        Symptoms include pain, swelling, stiffness, and limited
                      mobility or function

     •       ~21M people in the US are currently diagnosed with
             OAK                                                                                                                                     KL Grade 1
                                                                                                                                                                                           KL Grade 2
                                                                                                                                                                                  Joint-space narrowing. The
                                                                                                                                                 Minimum disruption
             –        1 in 2 Americans is expected to develop symptomatic OAK                                                                                                   cartilage begins breaking down.
                                                                                                                                                                                  Occurrence of osteophytes
                      in their lifetime
             –        Prevalence has increased rapidly in recent years and is                                                                                                          Unmet Need
                      anticipated to continue growing due to aging population
                      and rise in obesity

     •       Progression to the most severe form of osteoarthritis
             leaves OAK patients with little to no treatment options
             other than total knee arthroscopy (TKA)
             –        Severe OAK is defined as KL 4
             –        FDA acknowledged an unmet need for severe OAK                                                                                    KL Grade 3                           KL Grade 4
                                                                                                                                                                               Joint-space greatly reduced. 60% of
                                                                                                                                            Moderate Joint-space reduction
                      patients due to limited treatment options and reliance on                                                             Gaps in the cartilage can expand    the cartilage is already lost. Large
                                                                                                                                               until they reach the bone             osteophytes are present
                      costly TKA

                                                                                                                                                                                                                       3
Osteoarthritis Epidemiology Report. DataMonitor, Inc. 2013. 4 Relationship between patient-reported disease severity in osteoarthritis and self-reported pain, function
and work productivity. Sadosky et al. Arthritis Research & Therapy 2014.
                                  Case 1:18-cv-02558-RBJ Document 1 Filed 10/05/18 USDC Colorado Page 41 of 66
A high need exists to more effectively manage patients, who have no treatment
options with demonstrated efficacy, prior to, or prolonging, progression requiring TKA

                              Mild OAK                               Moderate OAK                                   Severe OAK
                    • Non-pharmacological                         • Oral analgesics                          • Opioids
                      intervention (physical                      • Topicals                                 • IA injections
       1st            therapy)                                                                                 (hyaluronic acid or
      Line          • Oral analgesics                                                                          corticosteroid)*                                      “We acknowledge
                    • Topicals                                                                                                                                       the unmet medical
                                                                                                                                                                      need for patients
                    • NSAIDs                                      • NSAIDs
                    • Non-selective NSAIDS                        • Non-selective
                                                                                                                                                                         with severe
       2nd          • COX-2 inhibitors                              NSAIDS
                                                                                                                 Treatment                                          osteoarthritis of the
      Line                                                        • COX-2 inhibitors                                Gap                                             knee. We are willing
                                                                                                                                                                   to work with you and
                                                                                                                                                                      provide advice for
                    • Opioids                                     • Opioids                                  • Surgery (total knee
                    • Intra-articular (IA)                        • IA injections                              arthroplasty, TKA)
                                                                                                                                                                   future development”
       3rd            injections (hyaluronic                        (hyaluronic acid or                                                                             – FDA Minutes Feb.
      Line            acid or corticosteroid)                       corticosteroid)                                                                                         2017

      *Have not shown clinical efficacy in severe OAK



Ampion is positioned to address the strong dissatisfaction with current treatment options with
FDA acknowledgement of an unmet medical need to better treat and manage severe patients

Crichton B, Green M. GP and patient perspectives on treatment with non-steroidal anti-inflammatory drugs for the treatment of pain in osteoarthritis 2002, EULAR                            4
Recommendations 2003: an evidence based approach to the management of knee osteoarthritis: Report of a Task Force of the Standing Committee for International Clinical
Studies Including Therapeutic Trials (ESCISIT) 2003, Campbell Alliance commercial assessment, LW Analytics
                                  Case 1:18-cv-02558-RBJ Document 1 Filed 10/05/18 USDC Colorado Page 42 of 66
IA injections are a mainstay of managing moderate OAK but are limited by poor
efficacy and long-term safety and have not been evaluated for severe (KL4) patients

          Common Treatment
                                                   Pain Reduction in                      Functional                                                                        Concerns &
          Options Used for                                                                                                    Long-Term Use
                                                   Severe (KL 4) OAK                     Improvement                                                                        Limitations
          Severe OAK
                                                                                                                      • Diminishing efficacy                         • Varying evidence of
          Hyaluronic Acid
          IA Injection                                          ×                                 ×                     observed after repeat
                                                                                                                        injection
                                                                                                                                                                       efficacy
                                                                                                                                                                     • Not recommended by
                                                                                                                                                                       AAOS
                                                                                                                      • Cartilage loss observed                      • JAMA study did not
                                                                                                                        to be greater vs.                              show sig. pain
          Corticosteroid
          IA Injection                                          ×                                 ×                     placebo long-term                              improvement vs. saline
                                                                                                                                                                     • Risk of infection if used
                                                                                                                                                                       prior to TKA
                                                                                                                      • Not recommended for                          • Addiction
          Opioids                                             ×                                 ×                       long-term use                                • Side effects


                                                                                                                      • Safe and well tolerated                      • None
          Ampion                                              ✓                                 ✓                       for repeat injection




                               Ampion is the only therapy to demonstrate both pain and function
                                                efficacy in severe OAK patients

GP and patient perspectives on treatment with non-steroidal anti-inflammatory drugs for the treatment of pain in osteoarthritis 2002; EULAR Recommendations 2003:                                  5
an evidence based approach to the management of knee osteoarthritis: Report of a Task Force of the Standing Committee for International Clinical Studies Including
Therapeutic Trials (ESCISIT). Drug Approval Label, Campbell Alliance primary research; AAOS 2016 annual meeting
                                   Case 1:18-cv-02558-RBJ Document 1 Filed 10/05/18 USDC Colorado Page 43 of 66
In addition to not having demonstrated effect in severe OAK, recent guidance
recommends against the use of intra-articular corticosteroids and HA


                                Corticosteroids                                                                                                   Hyaluronic Acid




        •       May 2017 study from Tufts Medical Center and                                                           •       AAOS official guidelines Recommendation 9
                Boston University School of Public Health                                                                      –   “We cannot recommend using hyaluronic acid
                                                                                                                                   for patients with symptomatic osteoarthritis of
        •       Intra-articular triamcinolone led to significantly                                                                 the knee.”
                higher cartilage volume loss compared with saline
                –     Mean change in index compartment cartilage                                                       •       Strength of recommendation: Strong
                      thickness (-0.21mm vs -0.10 mm)                                                                          –    Recommendation based on lack of efficacy
                                                                                                                               –    Implications of a strong recommendation state
        •       There was no significant difference in pain severity                                                                that physicians should follow unless a clear and
                between saline and triamcinolone groups                                                                             compelling rationale of alternative approach

        •       Research concludes results do not support use of                                                       •       Rationale is backed by three high-strength and 11
                triamcinolone for individuals with symptomatic OAK                                                             moderate-strength studies




                                                                                                                                                                                       6
JAMA Original Investigation: Effect of Intra-articular Triamcinolone vs saline on Knee Cartilage Volume and Pain in Patients with Knee Osteoarthritis, a Randomized
Clinical Trial, Sponsor: Tufts Medical Center Clinical Trials.gov Identifier: NCT01230424 / American Academy of Orthopedic surgeons
                                   Case 1:18-cv-02558-RBJ Document 1 Filed 10/05/18 USDC Colorado Page 44 of 66
As a result of limited efficacy of existing treatments, patients ultimately require total
knee arthroplasty (TKA)

                                 Overview of TKA Burden                                                                       Expected US TKA Procedures (2017-2030)

                                                                                                                            4.0M
      •        Over 700k TKAs are performed each year in the US
               –       TKA is anticipated to continue growing at a rapid pace to                                                                                                                                    3.5
                                                                                                                            3.5M
                       over 3.5M procedures by 2030                                                                                                                                                           3.1
               –       Aging patient population and increasing obesity rates have
                                                                                                                            3.0M                                                                        2.7
                       resulted in growing OA prevalence and severity
                                                                                                                                                                     13.2%                        2.4
                                                                                                                            2.5M                                       CAGR
      •        TKA procedures fail or are revised often, and are                                                                                                                            2.1
                                                                                                                                                                                      1.9
               associated with high cost                                                                                    2.0M
                                                                                                                                                                                1.7
               –       12% of TKA procedures will require revision within 10                                                                                              1.5
                       years of implant                                                                                     1.5M                                    1.3
                                                                                                                                                              1.1
               –       Further, 10-34% of TKA patients experience chronic knee                                                                          1.0
                                                                                                                            1.0M                  0.9
                       pain, functional disability, poor quality of life and                                                                0.8
                                                                                                                                      0.7
                       dissatisfaction after surgery,5
                                                                                                                            0.5M

      •        Surgical risk for TKA patients is high given age and                                                         0.0M
               frequent comorbidities such as obesity and diabetes




  FDA recognized a high unmet need to treat severe OAK patients and limit progression to TKA
    Ampion is currently conducting an extension of its pivotal study to evaluate time to TKA

Projections of primary and revision hip and knee arthroplasty in the United States from 2005 to 2030, 2007 / Revision rates after total joint replacement: cumulative results
from worldwide joint register datasets 2011 / UptoDate / Revision rates after total joint replacement Journal of Bone & Joint Surgery,2011 5. Persistent pain after total                                                 7
knee or hip arthroplasty: differential study of prevalence, nature, and impact 6. Total knee replacement: is it really an effective procedure for all? 2007 / Risks and
Complications of Total Knee Replacement Surgery Healthline 2015 / The Increasing Financial Burden of Knee Revision Surgery in the United States 2006
                                  Case 1:18-cv-02558-RBJ Document 1 Filed 10/05/18 USDC Colorado Page 45 of 66
Failure to adequately treat severe OAK patients has resulted in a large and growing
economic burden due to TKA
                                                        Economic Burden of Total Knee Arthroplasty (TKA)
                                                                  Total cost of hospital expenditures due to TKA*


                                                                                           $35 Billion
                                                      Total charges per TKA patient (hospitalization, implant, fee)


                                                                                                $49,500
                                                     Total charges per TKA revision surgery (12% within 10 years)


                                                                                                $74,000
     Ampion is well positioned to target patients prior to TKA and potentially delay surgical intervention,
 filling a key treatment gap left by existing therapies with diminishing efficacy and long-term safety issues

*Methodology: (Total charge per TKA patient) X (Number of TKA Procedures)
                                                                                                                                                                                 8
The Direct and Indirect Costs to Society of Treatment for End-Stage Knee Osteoarthritis, 2013 / http://www.healthline.com/health/total-knee-replacement-surgery/understanding-
costs#1 / The Economic Burden of OA, 2009, 5.The Increasing Financial Burden of Knee Revision Surgery in the United States 2006
                                  Case 1:18-cv-02558-RBJ Document 1 Filed 10/05/18 USDC Colorado Page 46 of 66
Physicians identify a significant need in severe OAK – Ampion is well positioned to
address this treatment gap
                     Need for improved efficacy in moderate/severe
                     patients
                     Pain reduction:                                                                                                “There is a lot of room for improvement as the
                                                                                                                                    current therapies for severe OAK patients are
                     • Conflicting evidence to support pain reduction benefit of IA hyaluronic acid and
                                                                                                                                    not very good. The patients lack cartilage and
                        corticosteroids                                                                                             viscosupplements tend not to relieve pain.”
                     • Diminishing pain reduction after repeat injection limits ability to manage                                                                  - Rheumatologist
                        patients long term
                     Functional improvement:
                     • Current therapies have not demonstrated an ability to improve function, range
                        of motion, etc.
                                                                                                                                    “I have been suffering with incapacitating
                                                                                                                                    pain that has significantly altered my quality
                     Need for improved quality of life                                                                              of life and limited my physical ability. I tried
                     •     Limited evidence to support quality of life or patient global assessment                                 injections that didn’t work and my orthopedic
                           improvement with existing therapies                                                                      doctor told me my only option was a knee
                                                                                                                                    replacement. At 62, I was often walking with
                     •     Anecdotal evidence shows some marginal short-term improvement
                                                                                                                                    a cane.”
                           following IA injection due to lubricating effect, however such benefit is                                                           - Severe OAK Patient
                           varied and diminishes quickly
                     •     Moderate/severe OAK patients have significant quality of life impact and
                           often have limited mobility, function, and inability to work

                                                                                                                                    “I spend the majority of my practice time in
                     Need a safe treatment for long-term use                                                                        surgery replacing both knees and hips.
                     No addiction potential:                                                                                        Unfortunately my post-treatment care deals
                     • Despite effective pain management with opioids, high-addiction risk limits use                               almost exclusively with opioid addiction
                                                                                                                                    because I have nothing to give these patients
                     No long-term adverse events:
                                                                                                                                    while they are waiting for knee
                     • Corticosteroid IA injections have shown greater cartilage degradation vs. saline                             replacement.”
                        from long-term use                                                                                                                            -Orthopedist
                     • Significant side effects associated with chronic opioid use

                                                                                                                                                                                   9
Results of 10 orthopedist, 7 rheumatologist and 3 pain management specialist interviews conducted by Campbell Alliance in 10/2013
 Case 1:18-cv-02558-RBJ Document 1 Filed 10/05/18 USDC Colorado Page 47 of 66




               AMPIONTM
 A first-in-class, injectable biologic for the
 treatment of the signs and symptoms of
                  severe OAK

    A low molecular-weight filtrate of
FDA-approved Human Serum Albumin (HSA)
                     Case 1:18-cv-02558-RBJ Document 1 Filed 10/05/18 USDC Colorado Page 48 of 66
Ampion is a first-in-class, injectable biologic treatment for the signs and symptoms of
severe OA of the knee and has successfully completed two pivotal studies

•   Ampion is a low molecular weight (<5 kDa) ultra filtrate of 5% commercial human serum albumin for the treatment of
    signs and symptoms of severe OAK
    – Single 4mL intra-articular injection with demonstrated efficacy at 12 weeks in multiple clinical studies
•   Ampion is the first drug to demonstrate significant reduction in pain as well as improvement in function and patient
    global assessment in severe OAK
•   Ampion has successfully completed two pivotal studies required for BLA submission:
    ✓   AP-003-A (Phase 3 single injection) – single dose of Ampion demonstrated statistically significant pain reduction vs. saline at 12
        weeks across all OAK severities
        –   “Upon review of the dataset received on November 5, 2013, FDA concludes that Study AP-003-A can be considered as one of the two ‘pivotal’
            trials required in support of a BLA.” – FDA Minutes Nov. 2013

    ✓   AP-003-C (Phase 3 single injection) – single dose of Ampion demonstrated statistically significant effect and met primary endpoint
        with 71% of patients meeting OMERACT-OARSI responder criteria
        –   AP-003-C serves as a second statistically significant pivotal study for BLA submission

•   Ampio has a clear path to approval and incorporated FDA guidance when designing AP-003-C to maximize regulatory
    and commercial success
•   Novel MOA of Ampion biologic reduces pain signaling, inflammation and is involved in the promotion of healing
•   Safe and well tolerated with no drug-related serious adverse events
    – Most common AE’s include: arthralgia injection site pain, headache, joint stiffness

                Throughout its clinical development history, Ampion has demonstrated:
    ✓ Consistent patient outcomes       ✓ Safe and well tolerated         ✓ High relative efficacy in
        across all trials                                                                                       severe patients

                                                                                                                                                  11
                                        Case 1:18-cv-02558-RBJ Document 1 Filed 10/05/18 USDC Colorado Page 49 of 66
Ampion has completed two pivotal studies required for FDA filing as well as several
additional studies supporting efficacy as both a single and repeat injection
                              Study                                                    Design                                                                                 FDA Guidance
                                                           • Endpoint: WOMAC A pain reduction at 12 weeks
                          AP-003-A                           compared to saline                                                               •         FDA (CBER division) requires 2 pivotal trials
   Pivotal Studies




                          Phase 3, n=329                   • Single IA injection
                       (Mar 2013 - Aug 2013)                 – 4 mL, 10 mL Ampion vs. 4 mL, 10 mL Saline                                                in support of a BLA submission
                                                           • Endpoint: OMERACT-OARSI responder rate at 12
                          AP-003-C                           weeks >30%                                                                       •         FDA designated AP-003-A as a pivotal trial
                          Phase 3, n=168                   • Single IA injection                                                                        in support of a BLA for Ampion
                       (Jun 2017 - Dec 2017)                 – 4 mL Ampion vs. 4 mL saline at ratio of 6:1
                                                                                                                                                        – Primary endpoint was reduction in pain
                                                           • Endpoint: WOMAC A pain reduction at 12 weeks
                              AIK                          • Single IA injection                                                                             compared to saline control at 12 weeks
                           Phase 1/2b                        – 4 mL Ampion
                       (May 2011- Apr 2012)                  – 4 mL saline                                                                              “We accept the results of Study AP-003-A as one of the
                                                                                                                                                        two phase 3 trials required to support a BLA.”
                            AP-004                         • Endpoint: WOMAC A pain reduction at 12 weeks
                                                           • Single IA injection                                                                                                        – FDA Minutes July 2015
                              Phase 3
                                                             – 4 mL Ampion vs. 4 mL saline
                        (Jan 2014- Jun 2014)
                                                           • Endpoint: WOMAC A pain reduction at 20 weeks                                     •         Recent AP-003-C study serves as the second
                            AP-007
   Supportive




                                                           • Multiple IA injections
                                                             – 4 mL Ampion vs. 4 mL saline
                                                                                                                                                        pivotal trial in support of BLA
                               Phase 2
                        (Jun 2014- Feb 2015)
                                                             – IA injections (3 total) administered on day 0,                                           – Primary endpoint was OMERACT-OARSI
                                                                week 2, and week 4
                                                           • Endpoint: WOMAC A pain reduction at 20 weeks
                                                                                                                                                             response against 30% meaningful
                            AP-008                         • Multiple IA injections                                                                          threshold
                                                             – 4 mL Ampion vs. 4 mL saline
                              Phase 3
                                                             – IA injections (3 total) administered on day 0,                                           – Secondary endpoints included a
                        (Oct 2014- Apr 2015)
                                                                week 2, and week 4                                                                           composite endpoint of pain and
                                                           • Endpoint: WOMAC A pain reduction at 12 weeks
                          AP-003-B                         • Single IA injection
                                                                                                                                                             function (OARSI ‘controlled’
                              Phase 3                        – 4 mL Ampion vs. 4 mL saline                                                                   responder), PGA response and
                       (Sept 2015- Jun 2016)
                                                                                                                                                             comparison to historic saline

                     Ampion has demonstrated safety and efficacy in 2,007 patients across seven clinical trials and has
                                      completed two pivotal trials required for BLA submission
                                                                                                                                                                                                                                                   12
WOMAC A pain scale for all studies; NRS pain scale used in AIK. P-values based mean change of primary endpoint as defined in the protocol. / Bar-Or, et al. A randomized clinical trial to evaluate two doses of an intra-articular injection of LMWF-5A
in adults with pain due to osteoarthritis of the knee. Plos One. 2014 Feb; 9(2). / Schwappach, et al. Preliminary trial of intra-articular LMWF-5A for osteoarthritis of the knee. Orthopedics. 2017 Jan 40(1).
                           Case 1:18-cv-02558-RBJ Document 1 Filed 10/05/18 USDC Colorado Page 50 of 66
In its first statistically significant pivotal study, AP-003-A, Ampion demonstrated
reduction of pain across all OAK severities
                                    AP-003-A: Reduction of WOMAC A Pain by Severity

                                              p = 0.0107             p = 0.0146          Primary Endpoint
                                                                                             p = 0.0009
                     44%                    44%
                                                                                           42%              Ampion
                              40%
                                                                                                            Saline
                                                                   35%
 Reduction of Pain




                                                      28%                                           29%



                                                                                   18%




                       Mild/Mod                Moderate                  Severe              Combined
                        (KL 2)                  (KL 3)                    (KL 4)


                           FDA has provided confirmation that AP-003-A can be used as
                      one of two pivotal studies for BLA approval of a single injection therapy

                                                                                                                     13
                           Case 1:18-cv-02558-RBJ Document 1 Filed 10/05/18 USDC Colorado Page 51 of 66
AP-003-C’s OARSI response primary endpoint differentiates Ampion’s label to include
‘signs and symptoms’ as a result of demonstrated effect on all key OAK endpoints

  •     Existing therapies approved for OAK are labeled for the “treatment of pain” due to inability to
        demonstrate improvements in function or patient quality of life
  •     OMERACT-OARSI outlines responder status, which assesses symptomatic parameters of WOMAC A
        pain, WOMAC C function, and PGA quality of life and provides a composite analysis
        –      OMERACT-OARSI responder was validated using data driven and expert opinion methodology that evaluated
               over 10,000 OA patients
        –      AP-003-C utilized OMERACT-OARSI as the primary endpoint of the study
        –      Additionally, AP-003-C evaluated a composite of pain and function, OARSI “controlled” responder, that required
               improvement in both pain and function in Criteria 2 of the response criteria, against both a meaningful
               threshold and a historic saline control

         OARSI Response Criteria                                                  Criteria 1                       or       Criteria 2

                  WOMAC A Pain                                               > 50% Reduction           1 of 2            > 20% Reduction     2 of 3
                                                                                       or                                        or
                  WOMAC C Function                                         > 50% Improvement                            > 20% Improvement
                                                                                                                                 or
                  Patient Global Assessment                                             -                               > 20% Improvement
                                                                                      and                                       and
                  Likert Pain Score (5pt, 0-4)                              > 1.0 Pt Reduction                          > 0.5 Pt Reduction



                                                                                                                                                      14
* OMERACT - Standing Committee for Clinical Trials Response Criteria Initiative Outcome Measures in Rheumatology
** OARSI - Osteoarthritis Research Society International
                                                 Case 1:18-cv-02558-RBJ Document 1 Filed 10/05/18 USDC Colorado Page 52 of 66
AP-003-C successfully met its primary endpoint demonstrating statistically significant
OARSI response vs. 30% threshold; provided Ampio its second successful pivotal study
                                                Ampion Efficacy for Primary and Secondary Endpoints of AP-003-C
                                         OARSI Response         OARSI Controlled           PGA Responder                              Controlled
                                           Primary Endpoint       Responder                                                         Responder vs.
                                              p < 0.001               p < 0.001                    p < 0.001                        Historic Saline
                                                                                                                                        p < 0.001
                                                71%*
   Reduction/Improvement in Endpoint




                                                                        65%*                          66%*                           65%*




                                                                                                                                                    43%




                                                                                                                    30%
                                                                                                                    threshold
                                                                                                                    of clinically
                                                                                                                    significant
                                                                                                                    difference



                                               Ampion                  Ampion                       Ampion                          Ampion          Saline

                                       Ampion is the first therapy to demonstrate significant improvement of the signs and
                                                                 symptoms of severe OAK patients

Ampion n=144; Saline n=208. >1.5 pain and function score for KL 4 patients required for eligibility in analysis for ‘signs and                               15
symptoms’ per FDA. Eligible saline patients across historic single-injection studies included in analysis.
                                                     Case 1:18-cv-02558-RBJ Document 1 Filed 10/05/18 USDC Colorado Page 53 of 66
In addition, AP-003-C Ampion demonstrated statistically significant effect across all
OAK core efficacy measurements against historical saline controls

                                                     AP-003-C Supportive Data – Ampion vs. Historical Saline Controls
                                                        Pain                               Function                                 PGA
                                                                                                                                       Ampion (OARSI Responders)
                                                                                                                                       Ampion (all)
                                                                                                                                       Saline (historic)
   Reduction/Improvement in Endpoint




                                                              p < 0.001                         p = 0.0034                                 p < 0.001
                                          53%
                                                                                50%
                                                                                                                           45%
                                                        40%                                  38%
                                                                                                                                     33%
                                                                     25%                                 27%

                                                                                                                                                   15%




                                         Ampion        Ampion       Saline     Ampion       Ampion      Saline          Ampion      Ampion        Saline
                                         (OARSI         (all)                  (OARSI        (all)                      (OARSI       (all)
                                       Responders)                           Responders)                              Responders)




Ampion n=144; Saline n=208. >1.5 pain and function score for KL 4 patients required for eligibility in analysis for ‘signs and                               16
symptoms’ per FDA. Eligible saline patients across historic single-injection studies included in analysis.
                                                               Case 1:18-cv-02558-RBJ Document 1 Filed 10/05/18 USDC Colorado Page 54 of 66
AP-003-C and AP-003-A provide two statistically significant clinical trials for BLA
submission that demonstrate significant effect on pain and core OAK measurements
                                                                   AP-003-A                                                      AP-003-C
                                                     Pain Reduction in Severe OAK vs. Saline                  Pain Reduction in Severe OAK vs. Historic Saline

                                                         37%                                38%                                                         41%*
                                                                  36%*                             35%*                                                             40%*
                                                                            35%
   Percent (%) Reduction of Pain from Baseline




                                                                                      33%
                                                                                                                      35%           36%*


                                                                                            30%

                                                                                                                                                         30%
                                                                                      25%                              29%
                                                         23%                                                                         27%
                                                                            22%                                                                                      25%
                                                                  21%
                                                                                                   18%*


                                                                                                  Ampion                                                   Ampion
                                                                                                  Saline                                                   Saline (historical)


                                                                 p = 0.05                          p = 0.04                         p = 0.01           p < 0.001   p < 0.001

                                                 0        2         4        6         8    10       12         0      2      4       6            8      10          12
                                                                         Study Week                                               Study Week

                                                          Ampion demonstrated consistent, durable pain reduction vs. saline
                                                                    throughout the 12 week treatment period

AP-003-C: Ampion n=144; Saline n=208. AP-003-A: Ampion n=31 Saline n=41. >1.5 pain and function score for KL 4 patients required                                           17
for eligibility in analysis for ‘signs and symptoms’ per FDA. Eligible saline patients across all single-injection studies included in analysis.
                                                        Case 1:18-cv-02558-RBJ Document 1 Filed 10/05/18 USDC Colorado Page 55 of 66
Ampion has consistently demonstrated significant OARSI response across all trials that
exceed minimum clinically meaningful threshold

                                                   OMERACT-OARSI Responder Analysis                                         Takeaways

                                                                                                       •      Analysis of all patients shows a 64%
                                                                                                              combined response rate, which
                                                                                                              consistently and significantly exceeds 30%
Proportion (%) of Patients Meeting OARSI




                                                                                                              responder status threshold for clinical trial
                                                                               71%
                                                                                                              in support of BLA approval
                                                                                          64%
                                                        60%
         Responder Definition




                                             58%                    59%                                •      Physicians and KOLs agreed that a 30%
                                                                                                              threshold of responders is clinically
                                                                                                              meaningful and relevant to their practice

                                                                                                       •      OARSI response for AP-003-A, AP-004, and
                                                                                                              AP-003-B based on post-hoc analysis


                                                                                                           “Ampion is a safe and effective treatment and is
                                                                                                           something I would offer to my patients. Especially
                                                                                                           because I have no predictable option for patients with
                                                                                                           advanced OAK.”                         —Orthopedist
                                           AP-003-A     AP-004     AP-003-B   AP-003-C   Combined
                                            (n = 31)    (n=90)      (n=63)     (n=144)    (n=328)



                                                                 Ampion has consistently demonstrated improvement
                                                                  of the signs and symptoms in severe OAK patients
                                                                                                                                                                    18
>1.5 pain and function score required for eligibility in analysis for ‘signs and symptoms’ per FDA
                       Case 1:18-cv-02558-RBJ Document 1 Filed 10/05/18 USDC Colorado Page 56 of 66
Ampion has a robust safety profile with no drug-related SAE’s recorded for 2,007
clinical patients

                                                       KL 4                                              All KL Grades
        Adverse Event
                                    Ampion (n=494)             Saline (n=338)           Ampion (n=1084)                  Saline (n=923)
  One or more AE                      196 (39.7%)               152 (45.1%)                449 (44.3%)                    408 (45.8%)
  One or more related AE               28 (5.7%)                 16 (4.7%)                  63 (9.2%)                      53 (5.9%)
  AE by severity
      Mild                            95 (19.2%)                 66 (19.6%)                224 (22.1%)                    193 (21.7%)
      Moderate                        79 (16.0%)                 70 (20.8%)                183 (18.1%)                    181 (20.3%)
      Severe                           22 (4.5%)                 16 (4.7%)                  42 (4.1%)                      34 (3.8%)
      Serious AE (SAE)                  7 (1.4%)                  7 (2.1%)                  47 (4.6%)                      41 (4.7%)
  AE leading to death                      0                         0                          0                           1 (0.1%)



  •    2,007 patients have participated in Ampion clinical trials (including single-injection and multiple-injection
       studies), and have demonstrated a robust safety profile of Ampion
       –       No drug-related Serious Adverse Events (SAEs)
       –       Adverse Event (AE) profile similar for saline and Ampion
       –       Majority of AEs were of minor or moderate severity and were unrelated to treatment



                    Ampion is safe and well tolerated and is suitable for both short-term
                                    and continued long-term treatment

                                                                                                                                          19
             Case 1:18-cv-02558-RBJ Document 1 Filed 10/05/18 USDC Colorado Page 57 of 66
An Open Label Extension (OLE) continuation of the pivotal study is underway to
support an expanded commercial label with repeat administration of Ampion


 • Ampion is safe and well-tolerated, which has been demonstrated in all patients
     – Sole starting material is FDA approved HSA, which has over 60 years of
       demonstrated safety
 • To comply with FDA guidance for industry, an Open Label Extension (OLE) study
   from the recent pivotal trial is currently underway
     – OLE study offers patients an opportunity to receive repeat injections after
       completion of the pivotal trial
     – OLE study will address the regulatory requirements to allow an expanded
       commercial label for repeat administration of Ampion up to 5 doses per year
     – Additionally, the OLE study will explore delay of TKA under protocol




                                                                                            20
                           Case 1:18-cv-02558-RBJ Document 1 Filed 10/05/18 USDC Colorado Page 58 of 66
Ampio shows strong potential for disease-modifying activity through novel anti-
inflammatory and immunomodulation mechanisms as well as stem cell differentiation
                  Novel anti-inflammatory and
                                                                                Stem cell activation and differentiation
                   immunomodulation profile

 •      Ampion reduces ongoing joint damage while                          •    Ampion has the potential to regenerate
        promoting healing                                                       damaged joint tissue
        –      Ampion exhibits a unique immunomodulatory                        –     Ampion significantly increased the formation
               pattern compared to steroids and NSAIDS                                of filopodia in mesenchymal stem cells
        –      Ampion upregulates COX2 expression                               –     Ampion triggered morphological changes
                                                                                      suggestion differentiation in chondrogenic
                                                                                      cultures




                                                                               Stem cell mobilization        Stem cell differentiation
     Proinflammatory cytokines (TNFa)   Healing-promoting prostaglandins



 Multiple mechanisms in Ampion create the potential for disease-modifying activity in OAK
                          and may help delay the time to TKA

                                                                                                                                         21
              Case 1:18-cv-02558-RBJ Document 1 Filed 10/05/18 USDC Colorado Page 59 of 66
Ampion will be the first and only treatment indicated to address this unmet need


 ✓ First therapy to be approved and indicated for severe OAK patients

 ✓ Demonstrates clinically meaningful improvement in pain and function and quality of life

 ✓ Meaningful impact improving stiffness

 ✓ Lasting pain relief with 12-week efficacy after single dose

 ✓ Safe and well tolerated

 ✓ Appropriate for short-term and long-term use supported by safety and efficacy
   demonstrated in the single-injection and multiple-injection studies

 ✓ Consistently strong, response with OMERACT-OARSI composite endpoint
                                                                 “My patients have no other options. My experience
 ✓ Potential to delay or eliminate need for TKA                   and the AAOS have found all other
                                                                  pharmacological agents to be wanting. This
                                                                  product has been shown across multiple studies to
                                                                  be safe and effective.”             -Orthopedist



                                                                                                                      22
                                  Case 1:18-cv-02558-RBJ Document 1 Filed 10/05/18 USDC Colorado Page 60 of 66
Given high unmet need in moderate and severe OAK, physician research suggests
Ampion has the potential to achieve blockbuster status in the US


                                                                                              Prevalence of OAK
                                                                                                     21M

                                                                                       Treated/Seen by Specialist
            60%
                                                                                                12.4M

                                                                                         Moderate & Severe OAK
          69.4%
                                                                                                 8.6M

                                                                                                  Ampion Patients
          12.4%
                                                                                                      1.1M

           $600                                                          Total Ampion Gross Revenue Potential
           3x/Yr                                                                       $1,900M


References
Campbell Alliance report
Note: Ampion market share has been adjusted for prescribing habits by specialty (ortho, rheum, pain med), severity (mod/sev), reflect share steal and concomitant use   23
from/with IA steroids and hyaluronic acid, and have been adjusted for access and reimbursement status
Pricing assumes $600 per treatment, 3 treatments per patient per year
              Case 1:18-cv-02558-RBJ Document 1 Filed 10/05/18 USDC Colorado Page 61 of 66
Potential application in a number of other joints and conditions that could generate
significant revenue beyond OAK


                               The mechanism of action of Ampion may be
                               applied to other inflammatory indications,
                               such as:

                               • Other joints (hip, shoulder, wrist, hand, etc.)

                               • Sports injuries

                               • Systemic inflammatory conditions

                               • Breathing disorders

                                  * Drug delivery method varies by indication




                                                                                             24
                    Case 1:18-cv-02558-RBJ Document 1 Filed 10/05/18 USDC Colorado Page 62 of 66
Ampio will receive 12 years biologic exclusivity and is also protected by a robust IP
portfolio with international coverage
            Worldwide Patent Coverage                    U.S. Patent Portfolio
                                                                                    2000     2005      2010     2015      2020    2025      2030
                                                         (17)
                                                         BLA Exclusivity
                                                                                                                       2H 2018 – 2H 2030
                                                         (expected)
                                                         Patent Term Extension
                                                         (Capped by 14 year                                            Approval – 2H 2032
                                                         limit)

                                                         Inflammation
                                                         (U.S. 8,916,568)                         2001 – 2021

                                                         Filtrate
                                                                                                      2004 – 2024
                                                         (U.S. 8,183,209)
                                                         Degenerative Joint
                                                         Disease                                                    2012 – 2032
                                                         (U.S. 8,980,834)


                                      Pending Patent
                                                                                      FDA Protections
    Region    Issued Patents (127)                       •   FDA deemed Ampion a “novel biologic”, which grants 12 years of exclusivity upon
                                     Applications (80)
                                                             approval under the Biologics Price Competition and Innovation Act of 2009 (BPCIA)
    US                17                    9
    Ex-US             110                   71
                                                                                 Composition of Matter
                                                         •   US 8,916,568 (Inflammation family)
         Countries with Patent Protection Granted        •   US 6,555,543 (Inflammation family)
                                                         •   US 8,183,209 (Filtrate family)
                                                         •   US 8,969,308 (Filtrate family)
                                                         •   US 8,962,568 (Filtrate family)

                                                                              Method of Use/Treatment
                                                         •   US 6,555,543 (Inflammation family)
                                                         •   US 8,268,830 (Inflammation family)
                                                         •   US 8,513,196 (Filtrate family)
                                                         •   US 8,980,834 (Degenerative joint disease family)
                                                         •   US 9,060,968 (Degenerative joint disease family)
                                                         •   US 9,623,072 (Degenerative joint disease family)                                 25
                 Case 1:18-cv-02558-RBJ Document 1 Filed 10/05/18 USDC Colorado Page 63 of 66
Ampion manufacturing enables control over operational process and cost for market
entry and commercialization


   •   De-risk regulatory process
       –   Facilitate FDA filing with direct manufacturing
           process experience
       –   Facility has undergone independent inspection
       –   Ampion process presented at International
           Society for Pharmaceutical Engineers

   •   Improves manufacturing control and position
       for market entry
       –   Control of manufacturing and release of product
       –   Production capacity of 7-8 million vials/year from
           single site

   •   High margins
       –   Low cost of goods
       –   Affords pricing flexibility




 Control over Ampion manufacturing, release, and quality output creates commercial value


                                                                                                26
                    Case 1:18-cv-02558-RBJ Document 1 Filed 10/05/18 USDC Colorado Page 64 of 66
Conclusion


•   Ampion™ is a novel biologic set to address an unmet medical need and significant
    treatment gap in severe osteoarthritis of the knee (OAK)
        ─    FDA acknowledged there are no licensed or approved therapies to address this population
•   Ampion has successfully completed two pivotal Phase 3 trials for the signs and symptoms
    severe OAK
    –       Pivotal trial design examined response in pain, function and patient global assessment

•   Potential product label addresses pain, function and patient global assessment
        ─    Clinical results show that treatment with Ampion results in a 71% responder rate in a composite
             endpoint of pain, function and quality of life
•   Ampion is safe and well tolerated and is being developed for both short-term and
    continuous long-term use
    –       Safety supported by single and multiple-injection studies in over 2,000 patients
    –       FDA-approved Human Serum Albumin (HSA) is the sole starting material

•   Ampion is the first therapy to consistently demonstrate significant, safe and meaningful
    improvement in all core OAK efficacy measurements for severe OAK
•   Ampion is a platform therapy and is anticipated to achieve blockbuster potential in the US

                                                                                                               27
Case 1:18-cv-02558-RBJ Document 1 Filed 10/05/18 USDC Colorado Page 65 of 66




                                Exhibit D
Case 1:18-cv-02558-RBJ Document 1 Filed 10/05/18 USDC Colorado Page 66 of 66




On August 7, 2018 Ampio filed an 8-K with the SEC attaching an Updated Business Disclosure.

EX-99.1 2   tv500347_ex99-1.htm EXHIBIT 99.1

                                                                                                        EXHIBIT 99.1

Updated Business Disclosure

Regulatory Update

As a pharmaceutical company that operates in the United States, we are subject to extensive regulation by the FDA
and other federal, state, and local regulatory agencies. The Federal Food, Drug, and Cosmetic Act, or the FD&C
Act, the Public Health Service Act and FDA’s implementing regulations set forth, among other things, requirements
for the testing, development, manufacture, quality control, safety, effectiveness, approval, labeling, storage, record
keeping, reporting, distribution, import, export, advertising and promotion of our product candidates. Although the
discussion below focuses on regulation in the United States, because that is currently our primary focus, we
anticipate seeking approval for, and marketing, our products in other countries in the future. Generally, our activities
in other countries would be subject to regulation that is similar in nature and scope as that imposed in the United
States, although there can be important differences.

With respect to FDA review of Ampion and our completed and ongoing clinical trials, including the AP-003-A and
AP-003-C trials, we have been and expect to continue to be engaged in meetings and correspondence with the FDA
about the product, its manufacturing, and the preclinical and clinical testing necessary to support Ampion’s safety
and efficacy. We met with the FDA in July 2018 and have received a letter in response thereto. In the letter, the
FDA stated that it considers the AP-003-A trial to be an adequate and well-controlled clinical trial that provides
evidence of effectiveness of Ampion and can contribute to the substantial evidence of effectiveness necessary for
approval of a BLA, but that as a single trial the AP-003-A study alone does not appear to provide sufficient evidence
of effectiveness to support a BLA. Despite our belief that the APC-003-C trial design was based on FDA guidance
and feedback and consistent with FDA precedent for similar products (in intended use, in origin, and in regulatory
pathway), which we reiterated with the FDA multiple times, the FDA does not consider the AP-003-C trial to be an
adequate and well-controlled clinical trial. The FDA recommended that we perform an additional randomized trial
with a concurrent control group and that we request a Special Protocol Assessment to obtain FDA concurrence of
the trial design before beginning the study. We plan to continue to discuss with the FDA the necessity of conducting
this additional trial, as we believe the current body of data is sufficient to submit the BLA.

Ampio will also continue to address with the FDA the validation of manufacturing processes and controls for the
submission of a BLA for Ampion.

Forward-Looking Statements

Our statements above that are not historical fact, and that relate to future plans or events, are forward-looking
statements within the meaning of the Private Securities Litigation Reform Act of 1995. Forward-looking statements
can be identified by the use of words such as “believe,” “expect,” “plan,” “anticipate,” and similar expressions.
These forward-looking statements include statements regarding our expectations with respect to Ampion™ and its
classification, as well as those associated with regulatory approvals and other FDA decisions, including whether the
FDA will require another trial, the Biologics License Application (BLA), to clinical trials and decisions and changes
in business conditions and similar events, all of which are inherently subject to various risks and uncertainties. The
risks and uncertainties involved include those detailed from time to time in our filings with the Securities and
Exchange Commission, including without limitation, under Ampio’s Annual Report on Form 10-K and other
documents filed with the Securities and Exchange Commission. We undertake no obligation to revise or update
these forward-looking statements, whether as a result of new information, future events or otherwise.
